ICJ_047_SouthWestAfrica_LBR_ZAF_1962-12-21_JUD_01_PO_03_FR.txt. 387

OPINION INDIVIDUELLE DE M. JESSUP
[Traduction] |

Je m'associe à la décision par laquelle la Course déclare com-
pétente pour connaître des présentes affaires au fond et décide que
les quatre exceptions préliminaires ne sont pas fondées et doivent
être rejetées. Mais, comme l'arrêt de la Cour n’embrasse pas toutes
les questions de fait et de droit que je considère comme essentielles
à cette décision, je crois devoir formuler la présente opinion indi-
viduelle.

La nature des obligations internationales assumées par un
Mandataire en acceptant un Mandat et particulièrement la nature
des obligations assumées par le défendeur en acceptant le Mandat
pour le Sud-Ouest africain est le point crucial de ld décision qui
tranche la question de compétence en ces affaires. Il est impossible,
à mon avis, de comprendre la nature de ces obligations sans une
analyse approfondie des principaux faits qui ont précédé et accom-
pagné la mise au point du Mandat. Ces faits, connus à présent par
les documents officiels qui ont été publiés, n’ont jamais été pré-
sentés jusqu'ici d’une manière satisfaisante. C’est pourquoi, sans
revenir sur la plupart des faits connus de l’histoire du Mandat, je
résumerai et commenterai ceux qui me paraissent essentiels à
l'analyse des obligations du Mandataire pour le Sud-Ouest africain.

Le 7 mai 1919, à une réunion du Conseil des Quatre (le président
Wilson, M. Lloyd George, M. Clemenceau et M. Orlando), M. Lloyd
George a présenté des propositions relatives à l'attribution des
Mandats, et notamment à l'attribution du Mandat pour le Sud-
Ouest africain à la Grande-Bretagne agissant au nom de l’Union
sud-africaine. Dans l’après-midi, le Conseil a décidé d'approuver
ces propositions et cette décision a été publiée.

Le 27 juin, le Conseil des Quatre auquel s'était joint le Japon a
eu connaissance des « projets-type » de Mandats préparés par lord
Milner et présentés par M. Lloyd George. Les détails n’en ont pas
été discutés et, après quelques observations d'ordre général, le
Conseil a décidé de nommer une commission présidée par lord
Miiner et chargée de préparer les projets de Mandats.

Le jour suivant, la Commission Milner s’est réunie à Paris et
lord Milner lui a soumis un projet qui devait servir de modèle pour
les Mandats C. Ce projet ne contenait aucune disposition relative
au renvoi devant la Cour permanente de Justice internationale.

Le 5 juillet un projet-type commun franco-britannique pour les
Mandats B a été présenté à la Commission Milner. Ce projet ne
contenait pas non plus de clause de renvoi à la Cour internationale.

Le 8 juillet le projet commun franco-britannique a été pris comme
base de discussion mais le représentant des États-Unis a soumis un

72
AFF. DU S.-O. AFRICAIN (OPIN, INDIV. DE M. JESSUP) 388

autre projet pour les Mandats B. Ce projet contenait deux alinéas
relatifs au renvoi à la Cour permanente de Justice internationale.
Il s'agissait des dispositions suivantes:

«Article 15

Si un différend s’éléve entre les Membres de la Société des Nations
en ce qui concerne l'interprétation ou l’application de la présente
Convention et que ce différend ne puisse étre réglé par les négocia-
tions, il sera porté devant la Cour permanente de Justice inter-
nationale qui doit étre établie par la Société des Nations.

Les sujets ou citoyens des Etats membres de la Société des
Nations peuvent également porter des réclamations en ce qui concer-
ne des infractions aux droits qui leur sont conférés par les articles
5, 6, 7, 7a et 76 de ce Mandat, devant ladite Cour pour décision.
Le jugement rendu par cette Cour sera sans appel dans les deux cas
précédents et aura le même effet qu’une sentence arbitrale rendue
en application de l’article 13 du Pacte. »

On notera que les mots figurant en italiques dans le premier
alinéa indiquent que le Mandataire ou tout autre Membre de la
Société des Nations peuvent invoquer la juridiction de la Cour:
disposition qui a été amendée plus tard.

Le représentant de la France et lord Milner-ont déclaré tous deux
qu'ils ne faisaient aucune objection au principe du renvoi à la Cour,
mais qu'ils s’opposaient à la clause du second alinéa qui aurait
permis a des particuliers de faire appel a la juridiction de la Cour.
Le représentant des Etats-Unis a accepté ensuite une modification
proposée par lord Robert Cecil et amendant le second alinéa dans
le sens suivant:

« Les Membres de la Société des Nations pourront également, pour
le compte de leurs sujets ou citoyens, porter des réclamations pour
infractions à leurs droits... »

Il a été convenu aussi de supprimer de ce second alinéa toute
référence aux articles particuliers. Ces amendements ont été acceptés
à la séance du 9g juillet.

Le lendemain 10 juillet la Commission a approuvé un projet-type
pour les Mandats C, avec un alinéa prévoyant le renvoi à la Cour et
identique au premier alinéa du projet américain qui vient d’être
mentionné. Au cours de la même séance, elle a également approuvé
un projet-type pour les Mandats B qui contenait les deux alinéas
proposés par les États-Unis, mais amendés dans le sens indiqué
plus haut.

Le 15 juillet lord Milner a envoyé ces projets de Mandats B et C
au Secrétaire général de la Conférence de la Paix à Paris et le 5 août
lord Milner et le colonel House ont annoncé à une séance tenue par
la Commission à Londres que le président Wilson et M. Lloyd
George avaient approuvé ces deux projets. Devant la Commission,

73
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 389

le représentant de la France a fait une réserve au sujet du recrute-
ment des troupes dans les Mandats B et le représentant du Japon
une réserve au sujet de la clause de la porte ouverte dans les Man-
dats C. La Commission a décidé de communiquer officiellement les
projets au Conseil des Principales Puissances alliées et associées
siégeant à Paris. À partir de cette date la Commission des Mandats
a cessé de se réunir, mais les textes des projets-type des Mandats B
et C qui avaient été approuvés ont été envoyés aux experts juridiques
du comité de' rédaction de la Conférence de la Paix qui, sans en
discuter le fond, les a mis en forme de traités.

Le 24 décembre 1919 à Paris, le Conseil des chefs de délégation
a examiné les «projets de conventions relatives aux Mandats », y
compris celui qui concernait l'attribution du Sud-Ouest africain
allemand à l’Empire britannique (Union sud-africaine).

Il a été expliqué au Conseil qu'il s'agissait de textes adoptés à
Londres par la Commission et mis sous forme de traités par les
experts juridiques du comité de rédaction. Dans le projet de
convention relative au Sud-Ouest africain, S. M. le roi du Royaume-
Uni, etc., figure deux fois dans la liste des Hautes Parties contrac-
tantes, la seconde fois « agissant pour et au nom de son Union sud-
africaine ». L'article 8 de ce projet de convention est le suivant:

« Toute modification aux termes de ce Mandat devra être ap-
prouvée au préalable par le Conseil de la Société des Nations. Si
une divergence d'interprétation quelconque s'élevait entre les
Membres de la Société des Nations au sujet de l'application de ces
dispositions et que cette divergence ne puisse étre tranchée par des
négociations, celle-ci devra être portée devant le Tribunal Permanent
de Justice Internationale qui doit être constitué par la Ligue des
Nations. »

La rédaction des dispositions qui devaient figurer ensuite dans
1e préambule du Mandat est légèrement différente. Le premier alinéa
du préambule du projet de convention contient une disposition
identique — sauf sur quelques points de style — à celle qui figure
au premier alinéa du texte définitif du préambule. L’alinéa 2 est
un peu différent, mais il mentionne l’article 22 du Pacte et le désir
des Principales Puissances alliées et associées de confier à S. M. bri-
tannique un Mandat «pour le faire exercer en son nom par le
Gouvernement de l'Union sud-africaine », puis énonce que les
Puissances ont décidé de conclure une convention. L’article premier
du projet de convention indique ensuite que les Puissances « confè-
rent » le Mandat et que ce Mandat sera exercé par l'Union sud-
africaine conformément à l’article 22 du Pacte. Par l’article 2,
S. M. britannique accepte le Mandat qu'elle exercera «au nom de
la Société des Nations, conformément aux dispositions suivantes ».
C’est le fondement de l'alinéa 3 du préambule du texte définitif.

74
AFF, DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 390

- Le projet de convention se termine par la formule suivante:

« Confirmé par le Conseil de la Société des Nations le ... jour de... »

A cette époque, la commission américaine à la Conférence de la
Paix était déja rentrée aux Etats-Unis, mais les Etats-Unis étaient
représentés au Conseil des chefs de délégation. Quant aux projets
de Mandats C, on avait décidé que les discussions reprendraient
lorsque la délégation du Japon aurait reçu des instructions de son
gouvernement touchant la réserve japonaise sur la clause de la
«porte ouverte ». Le Japon ne s’opposait pas à la disposition concer-
nant le renvoi devant la Cour.

Tous les événements que nous venons de rappeler ont eu lieu
avant le 10 janvier 1920, date de l'entrée en vigueur du traité de
Versailles dont le Pacte de la Société des Nations était partie
intégrante. A cette date, le Mandat pour le Sud-Ouest africain
n'avait pas encore été mis au point. L’attribution du Mandat à
l’Union sud-africaine (représentée par la Grande-Bretagne) avait
été acceptée. L'accord final sur les termes du Mandat devait être
ensuite approuvé par le Japon mais ces termes avaient été rédigés
en fonction de l’article 22 du Pacte. Le Mandataire était partie à
ces accords. Le projet de convention prévoyait que le Conseil de
la Société des Nations le confirmerait en dernier ressort, et c’est en
effet le Conseil qui s’est chargé de mettre finalement au point le
texte du Mandat.

Le Mandataire était dès lors tenu par une obligation internatio-
nale envers la France, la Grande-Bretagne, l'Italie et le Japon
d'accepter le Mandat pour le Sud-Ouest africain, de l'exercer
conformément aux termes convenus et de soumettre à la juridiction
de la Cour permanente tout différend qui pourrait s'élever entre lui
et les autres Membres de la Société des Nations concernant l’inter-
prétation ou l’application du Mandat. Cet accord était assorti de
deux réserves: 1) il devait être approuvé par le Japon, et 2) il
devait être confirmé par le Conseil de la Société des Nations. Ces
deux conditions ayant été remplies ultérieurement, l’accord inter-
national a été mis au point, avec certains amendements acceptés
par tous."

Le 5 août 1920 le Conseil de la Société des Nations a adopté le
rapport préparé par M. Hymans, représentant de la Belgique, sur
les « Obligations incombant à la Société des Nations aux termes de
l’article 22 du Pacte (Mandats) ». Le but de ce rapport était de
clarifier les rôles respectifs du Conseil et de l’Assemblée de la Société
des Nations à l'égard des Mandats, mais il constitue aussi le docu-
ment de base relatif aux rôles respectifs du Conseil de la Société
d’une part et des Principales Puissances alliées d’autre part. On se
souviendra que la France, la Grande-Bretagne, le Japon et la
Belgique, c'est-à-dire les quatre Etats qui avaient accepté des
Mandats — la Grande-Bretagne agissant à plusieurs titres —,

75
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 391

faisaient alors partie du Conseil de la Société. En adoptant le
rapport Hymans, le Conseil de la Société approuvait snéer alia les
conclusions suivantes:

1. Pas de divergence de vues sur le fait que la distribution des
Mandats appartient aux Principales Puissances alliées et associées
en faveur desquelles l'Allemagne a renoncé à ses droits sur ses
possessions d'outre-mer.

2. Bien que le Mandataire soit désigné par les Principales Puis-
sances, c’est au nom de la Société des Nations qu’il exercera son
administration. «Il s'ensuit logiquement que le titre juridique de
la Puissance mandataire doit être double, l’un émanant des Prin-
cipales Puissances, l’autre de la Société des Nations. »

3. Ala question «Qui doit déterminer les termes des Mandats? »
le rapport répond:

«On n’a pas assez remarqué que la question n’est résolue que
partiellement par le paragraphe 8 de l’article 22 suivant lequel,
si le degré d'autorité, de contrôle ou d'administration n'est pas
déterminé par une convention antérieure, le Conseil doit statuer sur
ces points. »

Le rapport indique ensuite que la plupart des Mandats contiendront
bien d’autres prescriptions que celles qui sont relatives au degré
d'autorité. Il précise que les Mandats B et C devront être soumis
«à l'approbation du Conseil ». Eu égard au paragraphe 6 de l’ar-
ticle 22 du Pacte, il conclut qu’«il n’est donc pas indispensable
que les Mandats ... C contiennent des dispositions quelconques en
ce qui concerne le degré d'autorité ou d'administration ».

4. Le rapport traite du sens de l’expression « Membres de la
Société » figurant dans le paragraphe 8 de l’article 22. Il conclut
qu’elle ne saurait être prise au pied de la lettre, car il en résulterait
que le soin de déterminer les termes des Mandats reviendrait à
l’Assemblée de la Société, qui seule réunit tous les Membres;
si les rédacteurs avaient voulu désigner l’Assemblée, «ils auraient
employé ce terme et n'auraient pas eu recours à une périphrase
obscure ». Le rapport conclut que, lorsque l’article a été rédigé, on
croyait que les conventions relatives aux Mandats seraient insérées
dans le traité de paix et que seules les Puissances alliées et associées
seraient Membres fondateurs de la Société des Nations. Le terme
«Membres de la Société » voulait désigner dans le paragraphe 8 de
l'article 22 tous les signataires du traité de Versailles, sauf l’Alle-
magne. En pratique, le rapport recommandait au Conseil de de-
mander aux Puissances de lui faire connaître leurs propositions
quant aux termes des Mandats.

Le 26 octobre, le Conseil a adopté un second rapport présenté par
M. Hymans sur la question des Mandats.

76
AFF. DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 392

Ce rapport déclare:

« En ce qui concerne les mandats B ou C, il apparaît que l’accord
s’est établi entre les Principales Puissances sur de nombreux points,
mais que des divergences subsistent sur l'interprétation de certaines
dispositions de l’art. 22 et que les négociations ne sont pas arrivées
à leur terme. | |

Assurément, 2 est hautement désirable que les Puissances Principales
puissent réaliser une pleine entente et soumettre des conventions au
Conseil. À défaut de cette entente si souhaitable, le Pacte prévoit
l'intervention du Conseil à l’effet de statuer sur le degré d'autorité,
de contrôle ou d'administration à exercer par les mandataires. »

. « Aussi espérons-nous vivement que, avant que l’Assemblée ne
se sépare, les Principales Puissances auront arrêté de concert les
formules de mandats destinées à être soumises au Conseil.» (Les
italiques sont de nous.)

Les divergences dont le rapport fait état dans le cas des Mandats C
tiennent à ja réserve formulée par le Japon sur la clause de la porte
ouverte.

Il existe encore d’autres documents qui témoignent de la façon
dont était conçu à l’époque le rôle respectif des Principales Puis-
sances et du Conseil de la Société des Nations dans l'établissement
des Mandats. Le premier ministre de Grande-Bretagne déclarait à
la Chambre des Communes le 26 juillet 1920 (en réponse à la
question: « Les grandes Puissances soumettent-elles les Mandats à
la Société des Nations? Est-ce là leur position véritable? »): « Les
Grandes Puissances sont Membres de la Société des Nations et ne
soumettent les Mandats qu’à elles-mêmes. » De même, à la question
qui lui était posée le 8 novembre 1920 de savoir si «le droit de
statuer sur les termes du Mandat appartient aux Membres de la
Société », le premier ministre répondait par la négative et indiquait
ensuite: « Les Grandes Puissances sont naturellement représentées au
Conseil de la Société et ces Mandats doivent être soumis au Conseil
de la Société. Ils ne peuvent être rejetés que de l’accord unanime
du Conseil de la Société... Rien ne peut se faire sans une décision
unanime du Conseil. C’est dire que rien ne peut se faire sans l’ac-
cord des Puissances intéressées. » La question suivante fut alors
posée: « Le traité de Versailles ne prévoit-il pas expressément que
le degré d'autorité et de contrôle à exercer par tout Mandataire
dans un territoire sous Mandat est une question qui relève de la
Société des Nations, c’est-à-dire du Conseil ou de l’Assemblée ? »
Le Premier ministre répondit: «Oui, sous réserve des conditions
que j'ai déjà indiquées. » (Les italiques sont de nous.)

Lors de la séance non publique tenue par le Conseil le 4 août 1920,
M. Bourgeois (France) soulignait :

« Les Puissances alliées et associées, en usant, lors de la rédaction
du Pacte, des mots « Membres de la Société » ont bien entendu voulu
se désigner elles-mêmes. »

77
AFF, DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 393

Le 10 décembre 1920, au cours de la discussion des projets de
Mandats au sein du Conseil de la Société des Nations, le représentant
de l'Italie déclarait qu'aux termes du paragraphe 8 de l’article 22
du Pacte le Conseil ne se trouvait pas encore saisi à proprement
parler de projets de Mandats A parce qu'aucun de ces projets n'avait
encore été communiqué à l'Italie et que «par conséquent il n’y
[avait] pas encore à leur égard accord entre les Principales Puis-
sances alliées ». Il se référait à la « nécessité de l'accord des Principa-
les Puissances alliées, visée par l'article 22 ». (Les italiques sont de
nous.)

Le 10 décembre 1920, le Conseil de la Société «affirme de nouveau
qu'il lui incombe d’assurer l'observation des règles posées dans
l’article 22 et qu’il est compétent en particulier pour approuver en
dernier ressort et le cas échéant pour rédiger les termes des Man-
dats ».

Ces faits significatifs, dans le contexte bien connu des origines
du système des Mandats, amènent aux conclusions suivantes:

1. La décision prise par le Conseil des Quatre le 7 mai 1919 et
attribuant le Mandat pour le Sud-Ouest africain à l’Union sud-
africaine constituait le premier maillon de ce que l’on pourrait
appeler la «chaîne du titre ». Cette «décision » était un accord
international entre la France, la Grande-Bretagne, l'Italie, les
États-Unis et l’Union sud-africaine (représentée par la Grande-
Bretagne) et avait effet exécutoire. Le Japon s’est ensuite rallié
à cet accord ou y a adhéré.

2. L'attribution d'un Mandat ne constituant pas une cession de
territoire et n’opérant pas un transfert de souveraineté au profit du
Mandataire, restait à déterminer quels seraient les droits et les
devoirs du Mandataire en cette qualité. L'article 22 du Pacte,
qui devait bientôt après lier tous les États intéressés, indiquait la
nature générale de ces droits et de ces devoirs.

3. Le 24 décembre 1919 l’accord était conclu entre la France,
la Grande-Bretagne, l’Italie et le Japon d’une part et l’Union
sud-africaine représentée par la Grande-Bretagne d’autre part sur
les termes du Mandat, exception faite de la réserve du Japon qui
subsistait encore. Les termes adoptés, que la réserve japonaise
n’affectait pas, comprenaient une disposition relative à la juridiction
obligatoire de la Cour permanente de Justice internationale.

4. Il était devenu évident en décembre 1920 que les États-Unis
s'étaient dissociés du traité de paix et de la Société des Nations;
la forme de l’accord conclu sur les termes du Mandat pour le
Sud-Ouest africain s’en trouvait modifiée, mais non le fait.

Telle était la situation lorsque le 14 décembre 1920 M. Balfour
présenta au Conseil de la Société les projets-type de Mandats C.
Parmi ceux-ci le projet intitulé:

78
AFF. DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 394
«MANDATE FOR GERMAN SOUTH WEST AFRICA

 

Submitted for Approval»

 

n’était plus rédigé sous la forme d’une convention officielle, telle
que celle qui avait été discutée par le Conseil des chefs de déléga-
tions à Paris, mais bien d’une résolution du Conseil de la Société
des Nations. Ce projet débutait par un préambule de trois alinéas
identiques en substance aux trois premiers alinéas du Mandat
tel qu’il a été finalement mis en vigueur. Ces trois alinéas sont
suivis de la phrase que voici:

«[Le Conseil,] par la présente, approuve les termes du mandat
comme suit: »1

Le texte de l’article 7 du projet est le suivant:

« Toute modification apportée aux termes du présent mandat
devra être approuvée au préalable par le Conseil de la Société des
Nations; toutefois, dans le cas de modifications proposées par la
Puissance mandataire, cette approbation pourra être donnée par le
Conseil statuant à la majorité.

Si un différend quelconque s'élevait entre les Membres de la
Société des Nations au sujet de l'interprétation ou de l'application
de ces dispositions et qu’il ne puisse être réglé par des négociations,
ce différend sera soumis à la Cour permanente de Justice internatio-
nale, prévue par l’article 14 du Pacte de la Société des Nations. » :

Le Conseil a renvoyé immédiatement ce projet au Secrétariat
pour être soumis aux experts. Il ressort des rapports ultérieurs du
vicomte Ishii que le Secrétariat s’est efforcé de faire en sorte que
les termes prévus fussent conformes à l’article 22 du Pacte et que le
rôle du Conseil de la Société fût dûment reconnu. Le vicomte Ishii
signalait que le texte qui forme à présent le quatrième alinéa du
préambule avait pour but

« de définir clairement les relations qui, aux termes du Pacte, doivent

exister entre la Société des Nations et le Conseil, d’une part, et la
Puissance mandataire de l’autre ».

C’est dans le méme esprit que la phrase qui suivait le préambule
du projet Balfour était remplacée par celle qui figure dans le texte
définitif, 4 savoir:

« Par la présente, confirmant le mandat, a statué sur ses termes
comme suit: »

Le quatriéme alinéa du préambule, inséré par le Secrétariat dela
Société des Nations, est sujet 4 malentendu. Le texte anglais, tel
qu’il apparaît dans la version définitive du Mandat, est le suivant:

« Whereas, by the aforementioned Article 22, paragraph 8, it is
provided that the degree of authority, control or administration

1 Traduction du Greffe.

79
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 395

to be exercised by the Mandatory not having been previously agreed
upon by the Members of the League, shall be explicitly defined by
the Council of the League of Nations: »

On notera que ce texte paraphrase plus ou moins le texte du
paragraphe 8 de l’article 22 du Pacte. Mais le texte français suit
plus exactement le texte du paragraphe 8 de l’article 22 et ce faisant
indique plus clairement la condition sous laquelle le Conseil était
autorisé à agir. Le texte français est le suivant:

«Considérant que, aux termes de l’article 22 ci-dessus mentionné,
paragraphe 8, il est prévu que s7 le degré d'autorité, de contrôle ou
d'administration à exercer par le Mandataire n’a pas fait l'objet
d'une Convention antérieure entre les Membres de la Société, il sera
expressément statué sur ces points par le Conseil; »

En outre, dans le texte anglais du rapport Ishii, le membre de phrase
« not having been previously agreed upon by the Members of the League »
est placé entre deux virgules, construction qui, en anglais, peut
indiquer aussi une condition. La virgule qui figure aprés le mot
« Mandatory » se retrouve dans les Mandats pour la Syrie et le Liban
et pour la Palestine, le Mandat belge sur l'Est africain, le Mandat
britannique sur l’Est africain et les Mandats pour les îles du Paci-
fique situées au nord de l’Equateur, mais elle ne figure pas dans le
texte des Mandats pour les îles du Pacifique au sud de FÉquateur,
ni dans les Mandats pour Samoa, pour Nauru et pour le Sud-Ouest
africain.

Si l’on estime que le quatrième alinéa du préambule affirme que
les Membres de la Société des Nations n’ont pas statué antérieure-
ment sur les termes du Mandat, étant donné l'interprétation que le
Conseil et ses Membres donnaient couramment à l’expression
« Membres de la Société des Nations », cette affirmation ne serait
pas seulement contraire aux faits historiques mais encore à l'énoncé
de ces faits aux alinéas 2 et 3 du préambule. Au reste, il ressort à
l'évidence du dossier que ce sont les Principales Puissances et non
le Conseil qui ont «statué » sur les termes du Mandat, y compris
les termes que seul, dans les conditions indiquées, le Conseil était
autorisé à définir en vertu du paragraphe 8 de l’article 22.

Ce quatrième alinéa du préambule est tout entier omis dans les
quatre Mandats sur le Togo et le Cameroun, dont l'élaboration a été
différente. A la séance du 7 mai 1919 du Conseil des Quatre, lorsque
la décision a été prise de distribuer les Mandats, il a été convenu
que les Gouvernements britannique et français soumettraient une
recommandation conjointe à la Société quant au sort des anciennes
colonies du Togo et du Cameroun; il n’avait pas encore été décidé
de placer ces territoires sous Mandat. Mais la recommandation
concertée présentée à la Société des Nations par les deux gouverne-
ments le 17 décembre 1920 proposait le partage des deux colonies
entre la France et la Grande-Bretagne et prévoyait, dans l’esprit de

80
AFF. DU S.-0. AFRICAIN (OPIN, INDIV. DE M. JESSUP) 395

l’article 22, qu’elles seraient placées sous Mandat. Les deux gouver-
nements ont en conséquence soumis au Conseil quatre projets de
Mandats identiques aux autres Mandats B. Cette recommandation
concertée énonce que les deux gouvernements « osent espérer que
le Conseil, après avoir pris note des projets, considérera qu'ils ont
été préparés conformément aux principes énoncés au même ar-
ticle 22 et les approuvera en conséquence ».

Des accords relatifs à la délimitation des frontières étaient an-
nexés aux projets; il est sans effet juridique que ces accords aient
été signés et qu’il n'existe pas de déclaration spécifiant expressé-
ment: « Les soussignés sont convenus des termes des Mandats qu'ils
recommandent conjointement. » En approuvant ces quatre projets
le rer août 1922, le Conseil de la Société n'y a pas introduit le
nouvel alinéa 4 du préambule, bien qu'il ait inséré la phrase d’une
ligne qui le suit. S’il était convenu qu'aux termes de l’article 22
du Pacte le Conseil avait à statuer sur fous les termes des Mandats
en l'absence d’un accord antérieur entre fous les Membres de la
Société des Nations, et si le quatrième alinéa du préambule tel qu'il
figure, entre autres, dans le Mandat pour le Sud-Ouest africain doit
être entendu ainsi, il serait impossible d'expliquer pourquoi ces
quatre Mandats sont régis par des règles différentes. Le second
alinéa du préambule de ces quatre Mandats énonce que les Prin-
cipales Puissances alliées et associées « sont tombées d’accord » que
la France et la Grande-Bretagne feraient une recommandation
concertée concernant ces anciennes colonies et cela a été évidem-
ment considéré comme un accord conclu à l'avance entre les
Puissances en vue d'accepter toute recommandation que les deux
gouvernements pourraient faire. Cette conclusion est confirmée par
les traités du 13 février 1923 entre les États-Unis et la France
relatifs aux droits des États-Unis dans le Togo et le Cameroun
français; ils se réfèrent à l'accord des quatre Puissances sur les Man-
dats, tout comme le traité du 11 février 1922 entre les Etats-Unis
et le Japon concernant certains droits dans les îles placées sous
Mandat japonais rappelle l'accord antérieur des quatre mêmes
Puissances sur l'attribution du Mandat et sur ses termes.

Ainsi, le 24 juillet 1922, discutant des Mandats A, le Conseil, en
sa treizième session, a approuvé une déclaration très nette qui
constate que:

« Après les déclarations qui viennent d’être faites ef vu l'accord de

tous les Membres du Conseil, les articles des Mandats pour la Palestine
et la Syrie sont approuvés. »

Les amendements apportés à l’article 7 du projet Balfour pour
les Mandats C sont importants. Comme l’a expliqué le vicomte
Ishii, le premier alinéa de l’article 7 a été amendé de telle sorte qu'il
éliminat l'idée d’un vote à la majorité puisque le Conseil, en
d'autres cireenstances, avait décidé que l’unanimité serait toujours
indispensable.

81
AFF. DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 397

Le second alinéa de l’article 7 a alors pris la forme qui devait
devenir définitive, celle dont la phrase initiale est la suivante:

«Le Mandataire accepte que tout différend, quel qu'il soit, qui
viendrait à s’élever entre lui et un autre Membre de la Société des
Nations... »

Tandis que le texte du projet Balfour, qui était celui que la Com-
mission Milner avait approuvé en juillet 1919, énonçait: «Si un
différend quelconque s’élevait entre les Membres de la Société des
Nations... »1.

Le vicomte Ishii a expliqué que cet amendement s’inspirait
de l’idée que les Membres de la Société autres que le Mandataire
«ne pourraient pas être obligés de soumettre leurs différends à la
Cour permanente de Justice internationale sans leur approbation ».

Les différents amendements proposés par le Sécrétariat de la
Société des Nations ont donc été acceptés par le Conseil. Le repré-
sentant du Japon a indiqué que son pays ne présentait aucune
objection aux Mandats C et le Conseil, en conséquence, les a ap-
prouvés. Dans le cas du Mandat pour le Sud-Ouest africain cette
approbation est enregistrée dans la résolution bien connue du
17 décembre 1920. C’est là, pourrait-on dire, le second maillon de
la «chaîne du titre ».

On peut noter que cette résolution a été adoptée par le Conseil le
lendemain du jour où le protocole du Statut de la Cour permanente
de Justice internationale a été présenté à la signature des Puissances,
puis signé, tnter alia, au nom de tous les gouvernements qui allaient
devenir Mandataires, la signature de l’Union sud-africaine n'étant
donnée toutefois que sous réserve de l’approbation de son gouverne-
ment.

Il est évident jue le Conseil de la Société des Nations n'a pas
«statué » sur les termes du Mandat, en ce sens qu’il n’a pas pris
Vinitiative de les définir ou de les présenter; il a «statué a leur
égard en ce sens seulement qu'il les a rendus définitifs, en apposant
son approbation sur les projets convenus entre les Principales
Puissances.

L’état de choses a été fort justement résumé le 21 février 1927 par
le secrétaire d'État aux Colonies, répondant à une question qui lui
était posée à la Chambre des Communes :

« Par l’article 119 du traité de Versailles, l'Allemagne a renoncé à
ses anciennes possessions africaines en faveur des Principales Puis-
sances alliées et associées qui ont convenu, selon l’article 22 du
traité, que les Mandats relatifs à l'administration de ces territoires
seraient confiés au Gouvernement intéressé et ont proposé les termes
dans lesquels les Mandats devraient être énoncés. S’étant entendus
sur l'attribution et la délimitation de ces territoires, les Gouverne-
ments intéressés ont accepté leurs Mandais respectifs et ont également
accepté de les exercer au nom de la Société des Nations et conformé-

1 Traduction du Greffe.

82
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 398

ment aux termes proposés. Les Mandats ont alors été confirmés par le
Conseil de la Société. » (Les italiques sont de nous.)

Le Conseil, comme il ressort du quatrième alinéa du préambule
de sa résolution du 17 décembre 1920, prétendait agir sous l'autorité
du paragraphe 8 de l’article 22 du Pacte. Mais l'article 7 du Mandat,
par sa clause compromissoire, échappait à la portée du paragraphe 8,
qui ne vise que le « degré d’autorité, de contrôle ou d'administration
à exercer par le Mandataire ». En fait, l’article 22 du Pacte ne
contient aucune référence à la Cour permanente. L’article 7 à tout
le moins — quoi qu'il en soit des autres articles — découle de
l'accord des Principales Puissances et du Mandataire et la résolution
du Conseil de la Société du 17 décembre 1920 consigne cet accord.

Le Mandat, en tant qu’institution internationale du type prévu
à l’article 22 du Pacte, constituait une nouveauté en matière de
droit international et il n’est pas surprenant que les accords conçus
pour mettre en œuvre cette institution présentent des aspects
complexes. Il appartient à la Cour non pas d'interpréter quelque
modèle juridique idéal qui aurait pu être imité, mais d'apprécier les
faits. Ex factis jus oritur. Il peut être pertinent de rappeler ici les
difficultés juridiques rencontrées aussi lors de l’établissement du
régime de tutelle qui, aux termes du chapitre XII de la Charte des
Nations Unies, devait remplacer le système des Mandats de la
Société des Nations. De même que le texte de l’article 22 du Pacte
semblait à première vue envisager un accord entre tous les Membres
de la Société, l’article 79 de la Charte dispose: « Les termes du régime
de tutelle ... feront l’objet d’un accord entre les Etats directement
intéressés. » On sait qu’il n’a pas été possible de s'entendre sur
la définition des « Etats directement intéressés ». L'Assemblée géné-
rale a donc approuvé par une résolution les conditions des accords
de tutelle sans avoir satisfait à cette disposition de l’article 79 de
la Charte. On ne saurait cependant mettre en question la réalité de
l'existence de ces «accords de tutelle».

Eu égard à ces faits, on peut décrire les multiples obligations
internationales assumées par le défendeur en sa qualité de Manda-
taire pour le Sud-Ouest africain.

1. Le Mandataire assumait certaines obligations découlant du
Pacte de la Société des Nations. Comme Membre de la Société le
Mandataire, du moment qu’il avait accepté un Mandat, était lié par
les dispositions de l’article 22 du Pacte qui spécifiait ou précisait la
nature des obligations du Mandataire. Le paragraphe 7 de l’article 22,
par exemple, lui imposait l'obligation bien définie d'envoyer au
Conseil un rapport annuel; on peut considérer que l’article 6 de la
résolution du Conseil du 17 décembre 1920 ne fait que préciser en-
core cette obligation. Les paragraphes 1 et 2 de l’article 22, complétés
par les obligations générales découlant de l’article 23, indiquent la
nature générale des obligations qui découlent de la «mission sacrée » et

83
AFF, DU S.-O0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 399

l’on peut considérer aussi que les articles 2, 3, 4 et 5 de la résolution
du 17 décembre 1920 précisent les détails de ces obligations. Mais,
dans l’un et l’autre cas, ces « détails » étaient sujets à un accord
‘extérieur au Pacte.

Les obligations des Mandataires aux termes de l’article 22 du
Pacte, comme les obligations de tous les Membres de la Société en
vertu d'articles tels que les articles 10 et 16 du Pacte, les liaient à
l'égard de leurs co-signataires, c’est-à-dire de tous les autres Membres
de la Société. Je ne crois pas nécessaire d'examiner pour le moment
si ces obligations particulières découlant du Pacte les liaient aussi à
l'égard de la collectivité, c’est-à-dire de la Société des Nations même.
Je discuterai plus bas de la situation des habitants des territoires
sous Mandat.

2. Le Mandataire avait des obligations en vertu des accords qu’il
avait conclus avec les Principales Puissances, à savoir la France, la
Grande-Bretagne, l'Italie et le Japon. Ces accords sont consignés
dans la résolution du Conseil de la Société des Nations du 17 dé-
cembre 1920.

Le premier accord mentionné dans le second alinéa du préambule
de la résolution doit être rappelé, encure que l’on puisse considérer
qu’à l'origine le Mandataire n'y était pas partie. Cet alinéa est le
suivant:

« Considérant que les Principales Puissances alliées et associées ont
convenu qu’un Mandat soit conféré à Sa Majesté britannique pour
être exercé en son nom par le Gouvernement de l’Union de l'Afrique
du Sud, conformément à l'article 22 du Pacte de la Société des
Nations, sur le territoire du Sud-Ouest africain allemand... »

Cet accord était constitué par la décision du Conseil des Quatre du
7 mai 1919. C’est à juste titre que le préambule se réfère ici aux
« Principales Puissances alliées et associées », puisque les États-Unis,
en la personne du président Wilson, ont participé à l’élaboration
de cet accord fondamental. Mais, comme les États-Unis l’ont ensuite
fait observer, le terme est inexact quand il s’agit des autres accords,
auxquels les États-Unis n'ont pas participé officiellement. J’utili-
serai dorénavant l'expression «Principales Puissances » pour dé-
signer dans le présent texte la France, la Grande-Bretagne, l'Italie
et le Japon. L'Union sud-africaine est devenue partie à cet accord
par l’acceptation dont je parlerai dans un instant.

Le second accord dont le même paragraphe fait état est évoqué
en ces termes:

«… et ont proposé que le mandat soit formulé ainsi que suit; »

Sous réserve de la correction mentionnee à l'instant au sujet des
États-Unis, Puissance « associée », ce texte implique que les Princi-
pales Puissances avaient «proposé » que le Mandat fût « formulé

84
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 400

ainsi que suit ». Il est évident que les quatre Puissances ne pouvaient
pas faire une proposition commune sans en étre convenues aupara-
vant et, historiquement, nous savons qu’il en a été ainsi. La encore,
on peut dire que l’Union sud-africaine est devenue partie à cet
accord par l’acceptation dont nous allons parler à présent.

Le troisiéme accord est mentionné dans le troisième alinéa du
préambule de la résolution du 17 décembre 1920:

«Considérant que Sa Majesté Britannique, agissant pour le
Gouvernement de l’Union de l'Afrique du Sud, et en son nom, s’est
engagée à accepter le mandat sur ledit territoire et a entrepris de
l'exercer au nom de la Société des Nations, conformément aux
dispositions suivantes; »

Il s’agit là, à la vérité, d’un double accord puisque le texte mentionne,
d'une part, l'acceptation par le Mandataire du Mandat tel qu'il lui
avait été attribué dans le premier accord des Principales Puissances
alliées et associées et, d’autre part, l'acceptation du second accord
des Principales Puissances fixant les termes du Mandat. Il est
évident que dans cet alinéa les mots « dispositions suivantes » ont
exactement le même sens que les mots « formulé ainsi que suit » à
l’alinéa précédent. Ces deux acceptations, je le répète, peuvent être
considérées comme comportant adhésion de l’Union sud-africaine
aux deux accords des Principales Puissances, à savoir l'accord
touchant l'attribution à l'Union (par l’intermédiaire de S. M. britan-
nique) du Mandat pour le Sud-Ouest africain ef l'accord touchant
les conditions dans lesquelles le Mandat devait être exercé.

On peut noter aussi que l'expression «acceptation », suivant la
pratique moderne habituelle, est employée ici au sens où cette ex-
pression est définie en même temps que les expressions « adhésion »,
«approbation » et autres dans le rapport de 1962 de la Commission
du droit international des Nations Unies; conformément à l’article 1
d) du projet d’articles sur le droit des traités, ces expressions « s’en-
tendent, dans chaque cas, de l’acte ainsi désigné par lequel l'Etat
établit sur le plan international son consentement a étre lié par un
traité ». L’emploi de expression «traité » sera examiné plus loin.

On a déjà dit comment le Conseil de la Société des Nations a voulu,
par sa résolution du 17 décembre 1920, confirmer et préciser les
termes du Mandat qui avaient déjà été convenus entre le Mandataire
et les Principales Puissances. Ayant été approuvés à l'unanimité
par le Conseil, les divers amendements rédactionnels inclus dans la
résolution du Conseil ont été de ce fait approuvés par la Grande-
Bretagne en sa double qualité. On peut donc dire que le quatrième
accord est constitué par l’ensemble de la résolution du Conseil et
c'est dans ce sens que cette résolution a généralement été considérée
comme représentant «le Mandat », lequel à son tour est générale-
ment considéré — ainsi qu'il l’a été par toutes les Parties aux
présentes affaires — comme un traité auquel le Mandataire était
partie. Ce point sera examiné plus loin.

85
AFF. DU S.-O, AFRICAIN (OPIN. INDIV. DE M. JESSUP) 401

Mais le texte amendé adopté pour le second alinéa de l’article 7
de la résolution est rédigé de telle sorte qu’on peut en traiter séparé-
ment, peut-être comme d’un cinquième accord. Cet alinéa est le.
suivant:

« Le Mandataire accepte que tout différend, quel qu’il soit, qui
viendrait à s'élever entre lui et un autre Membre de la Société des
Nations relatif à l'interprétation ou à l'application des dispositions
du Mandat, et qui ne soit pas susceptible d’être réglé par des négocia-
tions, soit soumis à la Cour permanente de Justice internationale,
prévue par l’article 14 du Pacte de la Société des Nations. »

Au contraire des alinéas du préambule où le passé est employé
au sujet des accords déjà conclus, ce second alinéa de l’article 7 est
rédigé au présent. Sa forme générale rappelle les déclarations par
lesquelles, en application de l’article 36, paragraphe 2, du Statut de
la Cour permanente de Justice internationale, les États s’engageaient
à accepter la juridiction obligatoire de la Cour; pour habituelle
qu’elle soit, la clause de réciprocité n’est ni obligatoire, ni univer-
selle. Mais il rappelle aussi la clause compromissoire qui se retrouve
fréquemment dans des conventions multilatérales.

L’amendement à la clause compromissoire de l’article 7 adopté
par les Puissances et le Mandataire ne modifiait pas l'obligation
imposée au Mandataire de se soumettre à la juridiction de la Cour,
obligation que le Mandataire avait admise dès les premiers travaux
de rédaction, pendant l'été 1919, et qui était comprise dans les
troisième et cinquième accords consignés dans la résolution du 17 dé-
cembre 1920. L’amendement apporté à cette clause modifiait seule-
ment la situation juridique touchant les obligations des autres
Membres de la Société des Nations auxquels (pensait-on) les premiers
projets auraient imposé l'obligation de se soumettre à la juridiction
de la Cour sans même qu’ils eussent l’occasion de l’accepter ou de

la refuser.

*
* *

Le mot « Mandat » a été employé dans un grand nombre de sens
différents — pour désigner une institution, un acte, un traité ou
un accord, l’octroi d'une autorité et un territoire. Quelle que soit
la façon dont on définit le « Mandat », on ne saurait guère douter
qu’en acceptant le Mandat le Mandataire a assumé des obligations
internationales de caractère juridique et que c’est volontairement
qu’il a accepté de les assumer: ces obligations n’ont assurément pas
été imposées au Mandataire qui, aux termes de l’article 22, para-
graphe 2, du Pacte, a consenti à les accepter. Cela étant posé, il faut
voir à présent si l'acceptation d'assumer ces obligations internatio-
nales de caractère juridique doit être qualifiée de «traité ou conven-
tion ». L'expression «traité ou convention » figure dans les articles 36
et 37 du Statut mais, étant donné qu'il n’y a plus eu lieu récemment

86
AFF. DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 402

de distinguer en droit entre un éraité et une convention, nous pouvons
nous contenter du mot «traité » pour les besoins de notre analyse.

Mais de nouvelles difficultés sémantiques surgissent: comme l’a
dit en effet un rapporteur de la Commission du droit international,
on confond aisément, dans toutes les discussions relatives au droit
des traités, instrument qui renferme l’accord et l'accord lui-même.
Dès 1925 un sous-comité du Comité d'experts de la Société des
Nations pour la codification progressive’ du droit international a
parlé de «l’anarchie qui existe actuellement en ce qui concerne la
terminologie » dans le droit des traités. L’idée que le mot « traité »
a un sens clair et uniforme est une fiction. La question fondamentale
est de savoir si un Etat a donné une promesse ou pris un engagement
dont découlent des droits et des obligations internationaux. Cette
façon de voir a été généralement admise dans les codifications
modernes du droit des traités comme, par exemple, celles de la
Commission du droit international des Nations Unies, de la Harvard
Research in International Law et de l'American Law Institute.

Eu égard à ce que la Commission du droit international a appelé
dans son rapport de 1962 «une terminologie extraordinairement
riche et variée », on admet généralement que l'étiquette attachée à
un traité est sans importance juridique et que les effets juridiques de
certains accords non formels exprimés sous des formes très di-
verses peuvent être identiques à ceux des instruments les plus for-
mels. (Cf. Lissitzyn, Efforts to Codify or Restate the Law of Treaties,
62 Columbia Law Review 1166, 1962.) En préparant des projets de
code sur le droit des traités, les rapporteurs font souvent observer
que le projet, pour des raisons de commodité, ne s’appliquera par
exemple qu'aux traités inclus dans des instruments écrits. Mais le
rapport de la Commission du droit international de 1962, comme
celui de 1959, souligne que le fait que les articles sont limités aux
accords internationaux en forme écrite «ne revient pas à nier la
valeur juridique des accords verbaux en droit international ».
Le rapport de 1959 précisait: « Il y a un accord international, mais
pas d’instrument le constatant, c’est-à-dire qu'il y a un accord
verbal conclu, par exemple, entre chefs d’État ou de gouvernement. »
(Annuaire de la Commission du droit international, 1959, vol. II, p. 96.)

Le récent projet (1962) de American Law Institute emploie
l'expression «accord international » au lieu de «traité » et la définit
comme «un accord entre des États ou des organisations internatio-
nales où se manifeste l'intention de créer, de modifier ou de définir
certains rapports dans le domaine du droit international». Le
commentaire précise qu’« aucune règle du droit international n’em-
pêche un accord oral de constituer un accord international ayant
force obligatoire ».

Il est généralement reconnu aussi qu'il peut exister des accords
unilatéraux, c'est-à-dire des accords découlant d’actes unilatéraux
aux termes desquels une seule partie s'engage et peut fort bien

87
AFF, DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 403

être la seule liée. Certains systèmes juridiques internes reconnaissent
des contrats unilatéraux de même caractère. Aux États-Unis, par
exemple, « Dans le cas d’un contrat unilatéral, une seule partie
s'engage; et l'effet juridique en est que cette partie est la seule qui
soit tenue par une obligation juridique exécutoire. L’autre partie
au contrat est celle envers laquelle l'engagement a été pris et cette
partie est la seule en faveur de laquelle le contrat crée un droit
juridique exécutoire. » L’assentiment du bénéficiaire nest pas
toujours nécessaire (Corbin, Contracts, 1950, vol. I, n° 21). La doc-
trine de la «consideration », qui joue un rôle si important dans le
droit contractuel anglo-américain, n’est pas encore passée dans
le droit international des traités.

En sa qualité de rapporteur de la Comnussion du droit inter-
national pour le droit des traités, le professeur Brierly a déclaré:

«Les droits juridiques et obligations internationaux peuvent
évidemment prendre naissance autrement que par un accord
entre plusieurs personnes. C’est ainsi qu'ils peuvent résulter d’un
acte unilatéral ou être la conséquence d'un acte auquel est
étranger le bénéficiaire des droits créés par cet acte... C’est dans la
théorie du consentement présumé du bénéficiaire qu'on trouve
une explication possible de la force obligatoire de ce que l’on appelle
les déclarations unilatérales créatrices de droits à l'encontre du
déclarant.» (A/CN. 4/23, traduction en français, pp. 14-15. Voir
aussi le rapport de Lauterpacht de 1953, A/CN. 4/63.)

Les points de vue que nous venons de résumer sont solidement
étayés par la pratique internationale et par la jurisprudence des tribu-
naux internationaux. On peut citer quelques exemples de traités
unilatéraux et non formels.

Dans l’affaire des Zones franches, Ja Cour permanente de Justice

internationale a estimé qu’un manifeste unilatéral émanant d’une
autorité interne sarde avait un caractére conventionnel (Série A/B
n° 46, 1932, p. 145).
- Dans Vaffaire de ?Interprétation du Statut du territoire de Memel
(Série A/B n° 49), la Lithuanie a prétendu que le Statut du terri-
toire de Memel avait été créé par une loi lithuanienne, mais qu'il
avait été annexé à la Convention. Sir William Malkin, plaidant
pour le Royaume-Uni (Série C n° 59, pp. 176-178) a fait valoir
que « quelle que soit la forme du Statut, sa véritable nature est celle
d’un traité et que «tout problème d’interprétation auquel peuvent
donner naissance les termes de ces instruments fle Pacte et le
Statut] doit être résolu non à l’aide de comparaisons tirées d’autres
constitutions ou lois constitutionnelles, mais par l’application des
méthodes ordinaires d'interprétation des traités », opinion que la
Cour a admise » (résumé et, semble-t-il, approuvé par McNair dans
The Law of Treaties, 1961, p. 12).

Dans l’affaire du Trafic ferroviaire entre la Lithuanie et la Pologne,
la Cour permanente de Justice internationale a estimé que la partici-

88
AFF. DU S.-0. AFRICAIN (OPIN, INDIV. DE M. JESSUP) 404

pation de deux États à l'adoption d’une résolution du Conseil de
la Société des Nations constituait un «engagement » (Série A/B
n° 42, 1931, p. 116).

La déclaration albanaise au Conseil de la Société des Nations
du 2 octobre 1921, qui avait été enregistrée par la Société et publiée
dans le Recueil des traités de la Société des Nations (vol. IX, p. 173),
a été considérée par la Cour permanente de Justice internationale
comme un traité dans l’affaire des Écoles minoritaires en Albante
(Série A/B n° 64, 1935). Il existait d’autres « déclarations » simi-
laires, par exemple celle de la Lithuanie qui est entrée en vigueur
sans «ratification » le 11 décembre 1923 et a été enregistrée par le
Secrétariat de la Société (S.d.N., Recueil des traités, vol. XXII,
p. 393). À l’image des traités de minorités, ces déclarations con-
tenaient des clauses d’acceptation de la juridiction de la Cour
permanente «en cas de divergence d'opinions sur des questions de
droit ou de fait concernant ces articles ». Quant à la conclusion
d’après laquelle nombre de ces déclarations unilatérales ont
force de traités, voir Commission du droit international, Rapport
sur le droit des traités, 1953 (A/CN. 4/63, traduction en français,
PP. 32 et ss.).

Un exemple peu commun est fourni par le numéro 319 du volume
20 du Recueil des traités des Nations Unies, intitulé « Communiqué
concernant la Conférence tenue 4 Moscou par les trois Ministres
des affaires étrangéres, signé 4 Moscou le 27 décembre 1945, et
compte rendu des réunions des Ministres des affaires étrangères de
l'Union des Républiques socialistes soviétiques, des Etats-Unis
d'Amérique et du Royaume-Uni, en date du 26 décembre 1945,
dont l'ensemble constitue un accord relatif à la préparation des
traités de paix et à certaines autres questions ». (Les italiques sont
de nous.) Le communiqué déclare: « Au cours de leurs réunions,
les trois Ministres des affaires étrangères ont procédé à des échanges
de vues préliminaires et oficieux et sont tombés d'accord sur les questions
suivantes... » Le communiqué est signé par MM. Byrnes, Bevin
et Molotov. L'accord s’étendait à des questions telles que la dé-
cision relative aux États signataires de certains traités de paix, la
création de la Commission d’Extréme-Orient du Conseil allié pour
le Japon et la Commission pour la Corée, ainsi qu’à d’autres ques-
tions. Il n’est pas sans intérêt de comparer ce genre d’« accord »
enregistré dans le Recueil des traités des Nations Unies aux «accords »
contenus dans la résolution du Conseil de la Société des Nations
du 17 décembre 1920. La question de l’enregistrement sera discutée
plus loin, mais on peut noter que:

« Le procés-verbal d’une conférence internationale peut constituer

un moyen adéquat de consigner un engagement non formel. Le
Royaume-Uni a reçu en substance l’avis suivant:

Il n’y a aucune raison, tirée de son absence de caractére
formel, qu’un tel procès-verbal ne puisse constituer une preuve
adéquate d’un engagement international. Le droit international

89
AFF. DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 405

n’assigne aucune forme aux engagements internationaux. II
n'existe aucune distinction juridique entre les engagements formels
et ceux qui ne le sont pas. Sï les parties à un accord entendent qu’il
soit obligatoire et qu'il règle leurs relations futures, la question
de la forme attribuée à cet accord est alors sans pertinence au
problème de son existence. Ce qui importe est l'intention des
parties, intention qui peut ressortir d’un traité, d’une convention,
d’un protocole ou même d’une déclaration inscrite au procès-verbal
d'une conférence. » [Les italiques sont de nous.] (McNair, The Law
of Treaties, 1061, pp. 14-15.)

1 est sans effet juridique que les accords définitifs contenus
dans le préambule de la résolution du Conseil de la Société des
Nations du 17 décembre 1920, souvent désignés par l'expression
«le Mandat », n’aient été trouvés dans aucun acte signé séparé.
Si la réalité de l’accord est établie, aucune règle de droit interna-
tional n’exige d'identifier le document ou l’instrument contenant
cet accord. Le droit international ne contient aucune règle com-
parable à celles qui se retrouvent en matière de dol dans certaines
législations internes. La fameuse déclaration Ihlen, dont la Cour
permanente a traité dans l’affaire du Groënland oriental, est devenue
un engagement dès le moment où elle a été émise; le document
dans lequel elle a été ultérieurement consignée était un instrument
qui constatait la réalité et la teneur de l’engagament mais celles-
ci auraient pu être prouvées par d’autres moyens. Ainsi que
M. Anzilotti l’a écrit dans son opinion dissidente {Série A/B n° 53,
p- 91):

«Il semble qu'il n'existe pas de règle de droit international qui
exige que des accords de ce genre, pour être valables, soient faits
par écrit. »

Rien dans la forme — ou dans l’absence de forme — ni dans
le caractère nouveau du Mandat n’interdit de le considérer comme
un «traité ».

J'ai déjà démontré que l’histoire et le contenu de la résolution
du Conseil du 17 décembre 1920 prouvent l'existence de l’accord
intervenu entre le Mandataire pour le Sud-Ouest africain et les
quatre Principales Puissances alliées. Aussi bien la Cour permanente
que la Cour actuelle ont jugé qu'un Mandataire est tenu par l’ac-
cord international, inclus dans un article du Mandat, d'accepter
la juridiction de la Cour internationale, Plus particulièrement, la
Cour permanente a estimé dans l'affaire Mavrommatis (Série A
n° 2, 1924) que la clause compromissoire du Mandat pour la Pales-
tine était un traité ou une convention fondant sa compétence
aux conditions posées par l’article 36 du Statut. Se référant à
l’article 26 du Mandat pour la Palestine, qui est identique à l’ar-
ticle 7 du Mandat pour le Sud-Ouest africain, la Cour a déclaré:

«En l'espèce, les Parties sont d’accord pour reconnaître que
l’article 26 du Mandat rentre dans la catégorie des « cas spécialement

90
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 406

prévus dans les traités et conventions en vigueur », aux termes de
l’article 36 du Statut, et le Gouvernement britannique ne conteste
pas que la Cour ait été régulièrement saisie, en conformité de l’arti-
cle 40 du même Statut. »

On ne saurait trop souligner que le Gouvernement britannique,
l’un des principaux auteurs des dispositions des Mandats, tout en
contestant la compétence de la Cour, a reconnu que cette contes-
tation ne pouvait se fonder sur la doctrine d’après laquelle le Mandat
n’aurait pas constitué « un traité ou une convention » au sens de
l’article 36 du Statut.

Dans l'avis consultatif de 1950 sur le Statut international du
Sud-Ouest africain, nulle opinion ne s’est élevée pour contester
que l’article 7 du Mandat soit un traité conférant compétence à la
Cour. Dans son opinion individuelle (p. 158), sir Arnold McNair
cite l'arrêt de la Cour permanente dans l'affaire Mavrommatis et
signale qu’« on ne saurait douter en effet que le Mandat, dans lequel
sont incorporées des obligations internationales, appartienne à
la catégorie des traités ou des conventions... ».

Dix ans ont passé sans que lord McNair découvre aucun motif
de changer d’avis. Dans l’édition de 1961 de The Law of Treaties
(p. 639), il écrit en effet: « Un Mandat est essentiellement un traité
contenant plusieurs régles dispositives et il n’est pas surprenant
que la Cour ait conclu à sa survie. » Il ajoute, à la note 3: « L’auteur
se permet de renvoyer à son opinion individuelle, C.J. J. Recueil
1950, page 146, où il expose la nature juridique d’un Mandat et les
raisons pour lesquelles il a estimé que le Mandat a survécu aux
événements de 1945-1946 et continue à exister. »

La conception plus ou moins récente selon laquelle un Mandat est
«un traité ou une convention » au sens de l’article 36 du Statut est
confirmée en outre par l'examen du Rapport annuel de la Cour
permanente de Justice internationale paru en 1925 (Série E n° 1).
Le Chapitre III est intitulé « De la compétence de la Cour » et on
y lit, à la page 125:

«Comme il est dit plus haut, la compétence de la Cour s'étend à
tous les cas spécialement prévus dans les traités et conventions en
vigueur. Une publication spéciale de la Cour, qui est périodiquement
mise à jour et complétée, indique quels sont ces traités et conven-
tions, et en donne les extraits pertinents. On peut diviser ces actes
en diverses catégories:

A) Traités de paix...

B) Dispositions relatives a la protection des minorités...

C) Mandats...

Les pays mandataires sont'au nombre jde sept. La liste suivante
donne le nom du mandataire, l'indication du territoire sous mandat
et la date ainsi que le lieu de conclusion de l'acte. »

Le mot souligné (en anglais: compact) montre une fois de plus
la souplesse de la terminologie dans cette branche du droit.

gr
AFF. DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 407

La Charte des Nations Unies contient-elle un vaste choix de
termes pour décrire les accords internationaux? En interprétant
la Charte, y compris le Statut de la Cour, ainsi que la terminologie
d’autres traités, il importe d'établir si leurs auteurs ont été pointil-
leux sur le choix des mots utilisés ou si au contraire des termes
divers ont été employés sans que l'on ait eu intention de leur
attribuer à chacun un sens particulier ou d’en restreindre la signi-
fication. Cela est particulièrement vrai d’un instrument tel que la
Charte des Nations Unies, dont les divers chapitres ont été rédigés
par des commissions et comités séparés, bien que la Conférence
disposât elle-même d'un savant mécanisme de coordination.

Si nous examinons la Charte des Nations Unies, nous trouvons à
l'article 102 l’expression «tout traité ou accord international ».
La disposition correspondante du Pacte de la Société des Nations,
à savoir l’article 18, utilisait l'expression «traité ou engagement
international ». Le rapport du Comité IV/2 de la Conférence des
Nations Unies qui a préparé la Charte précise que le terme «ac-
cord » doit être interprété à l’article 102 comme comprenant certains
engagements unilatéraux de caractère international. (Conférence
des Nations Unies sur l’organisation internationale, vol. XIII,

. 715.)

L'article 103 de la Charte utilise simplement l’expresion « accord
international » mais il n’y a, semble-t-il, aucune raison d’interpré-
ter cette disposition comme excluant tous traités, conventions,
accords ou autres types d'engagements internationaux. En son
article 80, paragraphe 1, la Charte se réfère aux «actes internatio-
naux … auxquels des Membres ... peuvent être parties ». Il est clair
que cela s'étend à plusieurs espèces d'accords internationaux.

L'article 36, paragraphe 1, du Statut de la Cour vise les « traités
et conventions ». Mais, au paragraphe 24) du même article et à
l'article 35, paragraphe 2, seul le mot «traité » est utilisé. On ne
saurait prétendre que les articles 35, paragraphe 2, et 36, para-
graphe 2 a), entendent exclure les « conventions », à supposer
qu’il soit possible de distinguer entre une « convention » et un
«traité ».

L'article 37 utilise à nouveau l'expression «un traité ou une
convention », mais l’article 38, paragraphe 1 a), se réfère simple-
ment aux «conventions internationales ». Il est manifestement
impossible de soutenir que cette dernière disposition était destinée
à exclure les «traités », «accords », «engagements », etc. Le rap-
port de la Commission du droit international des Nations Unies
du 3 juillet 1962 (A/CN. 4/148, p. 15, par. 7) souligne qu'on ne
saurait attribuer un sens étroit aux termes des articles 36, para-
graphe 2, et 38, paragraphe 1, ni établir entre ceux-ci une distinc-
fion nette. Il est vrai aussi que, d’après les termes employés, on
ne saurait assigner un sens restreint particulier à l'expression
«traité ou convention » dans l’article 36 ou l’article 37.

92
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 408

Dans plusieurs interventions successives, le défendeur a examiné
séparément l’article 7, indépendamment de l’«accord de Mandat
dans son ensemble », et cette façon de procéder peut se justifier,
nous l’avons dit, si l’on considère cet article comme un «cin-
quième accord ». L'article 7 constitue la clé de la question de com-
pétence soumise à la Cour; si le consentement à la juridiction de la
Cour inclus dans l'article 7 n’a pas été vicié et s’il est applicable à
la Cour actuelle et aux présents demandeurs, la Cour est compétente
pour connaître des présentes affaires au fond puisque, nous allons
le faire voir, les troisième et quatrième exceptions à sa compétence
ne sauraient être retenues.

Le principe de la séparabilité est admis à présent dans le droit
des traités, notamment en matière de traités multilatéraux, en-
core que les auteurs classiques plus anciens tendent à le rejeter.
C'est une doctrine qui se rencontre dans le droit interne des contrats
(parfois sous le nom de doctrine de la « divisibilité ») et dans le
droit régissant l'interprétation des lois.

Dans le droit des traités, il faut chercher la démonstration de ce
principe dans les effets de la guerre sur les traités et dans l’accep-
tation des réserves aux traités, car les réserves consistent essentiel-
lement à séparer un fragment d’un traité de son ensemble pour
exempter une partie contractante des obligations découlant du
fragment ainsi séparé. On trouve de nombreux exemples de sépara-
bilité dans la pratique des États si l’on se réfère à des monographies
telles que: Tobin, Termination of Multipartite Treaties, 1933;
Stephens, Revisions of the Treaty of Versailles, 1939; Hoyt, The
Unanimity Rule in the Revision of Treaties ; a Reexamination, 1959.
La Cour permanente de Justice internationale a reconnu le principe
de la séparabilité dans les affaires des Zones franches et du Wimble-
don. En droit international, certaines parties de l'accord de Mandat
peuvent être demeurées en vigueur, alors que d’autres devenaient
caduques.

Étant donné qu'il est généralement reconnu que le Mandat a
survécu en tant qu’institution, et si l’on admet le principe de la
séparabilité, le point de savoir quelles dispositions du Mandat ont
pu ne pas survivre ne saurait être résolu en recherchant si telle ou
telle disposition était «essentielle » au fonctionnement du Mandat
ou n’était qu’« importante » ou «utile » ou même « insignifiante »;
il n'existe pas de critère objectif à appliquer à une pareille apprécia-
tion. Le point qu'on peut trancher est celui de savoir si une disposi-
tion ou une partie d’une disposition est devenue inapplicable et si,
dans ce cas, la partie inapplicable était à ce point essentielle à
l'application de ladite disposition que tout l’ensemble en est devenu
caduc. En l’espèce la disposition particulièrement en cause est la
référence faite dans l’article 7 du Mandat à « un autre Membre de la
Société des Nations ».

Pour analyser la situation juridique des autres « Membres de la
Société des Nations » à l'égard des Mandats qui emploient cette

93
AFF, DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 409

formule descriptive dans leur clause compromissoire, tel l’article 7
du Mandat pour le Sud-Ouest africain, et dans certains autres
articles tel l’article 5 du même Mandat, je ne crois pas nécessaire
de dire que les Membres de la Société, vraisemblablement repré-
sentés par le Conseil de la Société, étaient « parties » aux accords
de Mandats. Ils n'étaient assurément pas « parties » aux accords
conclus entre les Mandataires et les quatre Principales Puissances ;
si la résolution du Conseil du 17 décembre 1920 est considérée
comme le traité, les données historiques montrent qu’ils n’y étaient
pas « parties », encore que la Société des Nations elle-même pit être
considérée comme «partie ». Les Membres de la Société des Nations
étaient néanmoins des Etats tiers bénéficiaires. Les habitants des
territoires étaient également bénéficiaires, mais la question présen-
tement soumise 4 la Cour n’exige pas de rechercher la nature des
droits « d’aucun peuple », comme il est dit à l’article 80, paragraphe 1,
de la Charte,

On peut penser avec la Cour permanente de Justice internationale
qu’« On ne saurait facilement présumer que des stipulations avan-
tageuses à un État tiers aient été adoptées dans le but de créer
en sa faveur un véritable droit » (Zones franches, série A/B n° 46,
p. 147) et cependant juger, comme l’a fait alors la Cour permanente,
que les Mandats ont créé en la présente espèce des droits véritables
en faveur des Membres de la Société des Nations. Les traités de
paix qui ont mis fin à la première guerre mondiale offrent divers
exemples du même ordre, tels l’article 380 du traité de Versailles
concernant le canal de Kiel et d’autres clauses relatives à l’utilisa-
tion des voies fluviales d'intérêt international (cf. Lauterpacht, The
Development of International Lau by the International Court, 1958,
n° 96).

I 2 évident que la disposition de l'article 5 du Mandat pour
le Sud-Ouest africain concernant les missionnaires était une stipu-
lation pour autrui dont les autres Membres de la Société des Nations
étaient les bénéficiaires. Cet article est ainsi conçu:

« Sous réserve des dispositions de la législation locale concernant
le maintien de l’ordre public et des bonnes mœurs, le Mandataire
assurera dans toute l'étendue du territoire, la liberté de conscience
et le libre exercice de tous les cultes et donnera à tous les mis-
sionnaires, sujets ou citoyens de tout Membre de la Société des
Nations, la faculté de pénétrer, de circuler et de résider dans le
territoire dans le but d’exercer leur ministère. »

Comme l’a dit sir Gerald Fitzmaurice dans son excellente analyse
de la règle pacta tertiis, lorsqu'il était rapporteur sur le droit des
traités à la Commission du droit international des Nations Unies:

«Il n’est pas indispensable quel’ Etat tiers soit nommément désigné
à condition que le contexte ou les circonstances dans lesquelles le
traité a été conclu montrent clairement de quel État il s'agit, ou

94
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 410

bien qu'il s’agit d’un groupe ou catégorie d’Etats dont fait partie

l'État qui réclame le bénéfice des dispositions en question. » (An-

nuaire de la Commission du droit international, 1960, vol. II, p. 76.)
Les droits de ces bénéficiaires pouvaient être protégés par voie de
procédure contentieuse devant la Cour permanente de Justice
internationale du fait que la clause compromissoire de l’article 7
était aussi une stipulation pour autrui dont bénéficiaient les Membres
de la Société. La « clause des missionnaires » de l’article 5 est le type
des clauses ont lord Finlay indiquait, au sujet du Mandat pour
la Palestine, qu’elles pouvaient être soumises à la Cour. Elle
fournit en l’espèce un critère quant à la survivance de certains
droits, contribuant ainsi à une décision sur le principe de cette
survivance.

Le rapport du Comité IV/2 sur l’article 102 de la Charte, dont
j'ai déjà parlé, implique que l’État tiers bénéficiaire d’un enga-
gement unilatéral de caractère international doit «accepter »
cet engagement pour qu’il devienne obligatoire. Cette suggestion
peut fort bien être issue d’une remarque incidente faite par la Cour
permanente lors de son examen de la règle pacta tertiis en l'affaire
des Zones franches. L'analyse que Lauterpacht fait de cet arrêt
de la Cour permanente et où il conclut que la Cour n’a pas considéré
l'agrément officiel comme un préalable est très exacte. (Jbid.,
pp. 306 et ss.) Mais, si l'accord général des Membres de la Société
des Nations était considéré comme une condition nécessaire pour
qu'ils pussent invoquer spécifiquement le bénéfice en question, on
peut trouver cet accord dans l'agrément que l’Assemblée a donné
aux Mandats C et dans l'attitude constante du Conseil comme de
l’Assemblée à l'égard de l'administration des Mandats C.

On a vu, dans une précédente citation, que Brierly, rapporteur
de la Commission du droit international, propose une théorie du
«consentement présumé du bénéficiaire » pour expliquer la force
obligatoire des déclarations unilatérales créant des droits à l’en-
contre du déclarant. De même Corbin, cité plus haut, observe que,
dans le droit américain des contrats, l’assentiment de l’engagé
n'est pas toujours exigé. Une stipulation pour autrui peut aussi
être considérée comme une offre demeurant en vigueur jusqu'à
ce qu'elle soit retirée ou abrogée d’une autre façon. Puisque, comme
nous montrerons que c’est le cas dans les présentes affaires, l'offre
incluse dans l’article 7 était encore valable le 4 novembre 1960,
le dépôt des requêtes à cette date a constitué acceptation.

La plupart de ces explications des engagements unilatéraux se
fondent sur un système interne de droit des contrats et révèlent
le souci d’habiller le droit international à la mode du droit interne.
C’est pourquoi l’on observe parfois une insistance marquée à
identifier les parties. C’est peut-être aussi pourquoi la Cour a
analysé les déclarations faites en vertu de la disposition facultative
comme des actes par lesquels un « État ... devient Partie au système
de la disposition facultative » et parlé du « rapport contractuel entre

95
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) AII

les Parties.» (Droit de passage sur territoire indien, exceptions pré-
liminaires, C.I.].Recueïl 1957, p. 146.) (Lesitaliques sont de nous.) La
Cour permanente de Justice internationale avait fait toutefois obser-
ver qu’une déclaration faite aux termes de la disposition facultative
constitue un «acte unilatéral » (affaire des Phosphates, Série A/B
n° 74, p. 23) et, comme l’a rappelé Lauterpacht; « L’exclusivité
des contrats n’est pas un principe général de droit. » Le droit inter-
national, qui n’est pas un systéme formaliste, tient les Etats pour
liés juridiquement par leurs engagements dans plusieurs sortes
de circonstances et il n’a besoin ni de confirmer ni de nier que les
bénéficiaires soient «parties » à un engagement.

La situation en ce qui concerne les droits des Membres de la
Société des Nations à titre d’Etats tiers bénéficiaires peut être
jugée plus clairement dans ses éléments fondamentaux si l’on
examine (sans vouloir en aucune façon considérer le fond et uni-
quement à titre d'illustration) l’un des Mandats B, tel celui de la
Belgique sur le Ruanda-Urundi. Aux termes de l’article 7 de ce
Mandat, la Belgique a accepté le principe dit de la porte ouverte,
qui interdisait entre autres à la Belgique toute discrimination en
faveur de ses propres ressortissants et au détriment de ceux de
tout autre Membre de la Société pour l'attribution de concessions.
On voit mal comment on pourrait affirmer que, si le fait d’établir une
discrimination à l'encontre d’un citoyen français dans une affaire
de concession le 18 avril 1946, c’est-à-dire le jour qui a précédé la
dissolution de la Société des Nations, constituait une violation des
obligations contractuelles de la Belgique, cet État aurait eu toute
licence d'imposer pareille discrimination le 20 avril 1946. Au
contraire, si la Belgique avait procédé à cette discrimination le
20 avril, la France aurait été en droit (au cas où des négociations
diplomatiques n'auraient pu aboutir à un règlement) de saisir la
Cour de ce différend relatif à l'interprétation ou à l'application
du Mandat en s'appuyant sur l’article 13 du Mandat pour le
Ruanda-Urundi (qui contient une clause compromissoire sem-
blable à celle de l’article 7 du Mandat pour le Sud-Ouest africain) et
sur l’article 37 du Statut, auquel la France et la Belgique sont
parties.

La clause de la porte ouverte ne figure pas dans le Mandat pour
le Sud-Ouest africain mais son article 5 contient une disposition
touchant le libre accès et la libre circulation des missionnaires
sujets ou citoyens de tout « Membre de la Société des Nations ».
Cet article contient les mêmes dispositions que celles de l’article 8
du Mandat belge. Suivant le même raisonnement, doit-on supposer
qu’en pareil cas le Mandataire autait été libre (en ce qui concerne
l'obligation contenue dans le Mandat et en admettant pour le
moment qu'aucune règle générale de droit international concernant
les droits des étrangers ne fût applicable) d’exclure ou d’expulser
un missionnaire français du Sud-Ouest africain le 20 avril 1946?
Au point de vue du bon sens et d’une interprétation raisonnable,

96
AFF. DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 412

rien ne parait justifier une telle conclusion a moins, je le répéte,
que l’on ne soutienne la thèse, qui a été rejetée, d’après laquelle,
à la dissolution de la Société des Nations, rien n’est demeuré du
Mandat ni des droits et obligations qui s’y rattachaient et 4 moins
qu’on ne néglige les engagements pris par le Mandataire à la der-
nière session de l’Assemblée de Ia Société des Nations, engagements
dont je parlerai un peu plus bas.

Mais, dira-t-on, le droit pour le missionnaire français d’entrer
ou de résider dans le Sud-Ouest africain dépendait, en vertu des
termes de l'article 5 du Mandat, du point de savoir s’il avait la
nationalité d’un pays « Membre de la Société des Nations »; après
la dissolution de la Société, il n’y avait plus de Membres de cette
Société et par conséquent plus de ressortissants des États Membres.
Tl s'ensuit, dira-t-on, que le missionnaire français avait perdu le
droit d'entrer ou de résider dans le territoire dès le moment où la
Société avait été dissoute.

Un argument de ce genre suppose que Ja référence à « un autre
Membre de ia Société des Nations » n’était pas, comme lord McNair
Ya affirmé dans son opinion individuelle de 1950 (pp. 158-159),
descriptive d’une classe ou d’une catégorie, mais qu'elle posait
une condition impérative. L'interprétation la plus raisonnable est
que le fait de désigner les bénéficiaires des diverses dispositions de
tous les Mandats par l'expression «Membre de Ia Société des
Nations » découlait naturellement de ce que les Mandats étaient
conçus comme des parties de l’ensemble du système de la Société
des Nations, système dont on espérait bien en 1919 qu’il deviendrait
universel. En établissant des accords dans le cadre de ce système,
il était naturel de se référer aux autres Membres de la Société.
L'article 22 du Pacte, en vertu duquel les Mandats ont été établis,
faisait partie des traités de paix qui mettaient fin à la Grande
Guerre contre l'Allemagne et ses alliés. Il est raisonnable de supposer
que les auteurs de ces traités envisageaient une spécification qui,
au lendemain de la guerre, retirerait à ’ Allemagne ou aux autres
pays ex-ennemis tous privilèges dans les territoires sous Mandat.
Cette interprétation est corroborée par l'incident touchant le rejet
de la plainte présentée par Allemagne en 1925, avant qu’elle ne
devienne Membre de la Société des Nations. (Commission permanente
des Mandats, procès-verbaux, jme session, 1925, p. 52.) Mais l’appar-
tenance à la Société, comparée à la qualité d’ancien co-belligérant
amical qui devait être plus tard celle des États-Unis, n’était pas
considérée ou n'avait pas été conçue comme une qualité essentielle,
ni comme une condition perpétuellement impérative. Lorsqu’en
1946 le missionnaire français avait perdu la qualité de ressortissant
d’un « Membre de la Société », il n’en était résulté aucun élément
de frustration de nature 4 empécher le Mandataire de respecter ses
obligations quant au droit d’entrée et de résidence de ce mission-
naire. Si l’on admet les motifs dont on a dit qu’ils pouvaient expli-
quer que certains droits spéciaux eussent été accordés aux Membres

97
AFF, DU S.-0, AFRICAIN (OPIN. INDIV. DE M. JESSUP} 413

de la Société des Nations en 1919, ces motifs n'étaient plus valables
en 1946; cessante ratione legis, cessat ipsa lex. Si le Mandataire avait
réclamé le droit de limiter les priviléges aux missionnaires ressortis-
sants des Etats Membres de la Société des Nations au moment de sa
dissolution, cette prétention aurait été raisonnable et aurait évité
qu'on ne prétendit que le Mandataire s’était vu imposer une
obligation plus lourde que celle qu'il avait assumée à l’origine.

Le point de savoir si la présence de missionnaires sur le territoire
en question était «essentielle » à ’accomplissement de la « mission
sacrée » ne peut guère être déterminé à l’aide d’un critère objectif
conçu subjectivement; peut-être pourrait-on y répondre en recher-
chant des documents, mais je n’aborderai pas cette question.

Si l’on prétend que seuls ont survécu les éléments du Mandat
ayant trait au bien-être, etc., des habitants, les droits des mission-
naires doivent être compris dans cette catégorie de dispositions.
Dans le Mandat pour le Sud-Ouest africain ces droits figurent à
l’article 5, qui se rapporte en général à la liberté de conscience et de
culte. Il est certain que le Mandataire ne pouvait avoir le droit de
s’ingérer dans la vie religieuse des habitants en expulsant des mis-
sionnaires le 20 avril 1946, pour la raison technique qu'ils ne possé-
daient plus la qualité de ressortissants d’un Etat Membre de la
Société des Nations. Si cette stipulation pour autrui a survécu à la
dissolution de la Société des Nations en dépit de la qualification
descriptive qui n’est plus applicable, d’autres stipulations peuvent
aussi avoir survécu.

Qu'en est-il donc de l’article 7 — étant entendu qu'aux fins de la
présente analyse nous ne nous référerons qu’au second alinéa de cet
article? Là encore, on cherche en vain quelque critère objectif re-
connu pour déterminer si en 1919-1920 le recours éventuel à la
Cour était considéré comme «essentiel » au fonctionnement du
Mandat. On sait que cette disposition a été inscrite dès le départ
dans tous les projets sans aucune opposition quant au principe
fondamental, quoique certains problèmes de rédaction retinssent
l'attention. Dans l'affaire Mavrommatis, lord Finlay a déclaré
(p. 43) «qu'il était au plus haut point nécessaire qu’un tribunal
fût prévu pour régler ces confits » qu’il estimait pouvoir surgir du
Mandat pour la Palestine; peut-être en aurait-il jugé différemment
des Mandats C, mais la clause touchant la Cour figurait dans les
Mandats A, B et C comme dans tous les traités de minorités. Y a-t-il
eu après le 19 avril 1946 frustration ou impossibilité d'application ?
L'article 7 est-il devenu inapplicable? Dans le cas de l’article 7,
contrairement à celui de l’article 6 où l’organe — à savoir le Conseil
de la Société des Nations —- a disparu, un nouvel organe a été subs-
titué à l’ancien par l'effet de l’article 37 du Statut de la Cour
auquel le Mandataire était évidemment partie. Cette transforma-
tion a eu lieu à la naissance de l'Organisation des Nations Unies et
il est hors de doute que l’article 7 prévoyait le recours à la présente
Cour pour la période allant de la création des Nations Unies à la
disparition de la Société des Nations.

98
AFF. DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 414

Il est vrai qu’à la dissolution de la Société il n’y a plus eu-d’Etats
« Membres de la Société », mais ce fait empéchait-il l'application de
l’article 7? On a montré que la disparition de la qualité de Membre
ne rendait pas l’article 5 inapplicable et l'argument est encore plus
valable dans le cas de l’article 7, puisque dans le cadre de cet article
le Mandataire n’agit pas-et, pour ainsi dire, n’opère pas. En ce qui
est de l’administration ou du fonctionnement du Mandat, la dispa-
rition du Conseil de la Société des Nations peut être considérée com-
me ayant engendré une certaine frustration pour l'obligation faite
au Mandataire de présenter des rapports. Mais en ce qui concerne
l’article 7, la nouvelle Cour existait déjà. On sait que, au contraire
de ce qui se passe dans le système des Nations Unies, la Cour per-
manente n’était ni une partie ni un organe de la Société des Nations
et que sa liquidation a été un événement distinct de la dissolution de
la Société des Nations. Pour assurer le bon fonctionnement du Man-
dat durant l'existence de Ja Société des Nations, la qualité de
Membre de la Société n’était pas indispensable à l'application de
l’article 7; on a déjà vu que c’est pour des raisons toutes différentes
que référence était faite aux Membres de la Société. Après tout, les
« Membres de la Société des Nations » n'étaient pas seulement des
concepts, «des spectres errant emmi le droit et échappant à toute
étreinte ». C’étaient des Etats réels ou des entités autonomes dont
on pouvait donner les noms. Ceux des Membres originaires de la
Société figuraient en annexe au Pacte, mais il ne s'agissait pas là
d’un groupe figé; sa composition a varié à mesure que de nouveaux
Membres étaient admis au sein de la Société ou que d’anciens Mem-
bres s’en retiraient. À tout moment cependant — par exemple au
moment de la dissolution de la Société — le Mandataire pouvait
établir la liste nominative des États répondant à la description de
« Membres de la Société des Nations ».

Il faut se rappeler aussi que le Mandataire était un « Mandataire
de la Société des Nations ». Or tout le monde s’entend à reconnaître
que la disparition de la Société n’a pas mis fin au Mandat en tant
qu institution et que par conséquent le Mandataire, et en particulier
l’Union sud-africaine en sa qualité de Mandataire, a dû lui aussi
survivre à la dissolution de la Société, encore que l'organe dont il
tenait son Mandat eût cessé d'exister.

Après la dissolution de la Société des Nations, comment le Man-
dataire pouvait-il prétendre invoquer la frustration ou l’impossi-
bilité d'application de l'acceptation de la juridiction de la Cour qu'il
avait donnée en souscrivant originairement à l’article 7, en accep-
tant la transformation opérée par l’article 37 et en promettant, au
cours de la dernière session de l’Assemblée de la Société des Nations,
de «continuer à ... administrer [le territoire] en se conformant
scrupuleusement aux obligations du Mandat »?

Nous venons d'indiquer qu'aucune règle technique de droit
international n’exige que l’acceptation de la juridiction de la Cour
permanente de Justice internationale par le défendeur ait été coulée

99
AFF, DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 415

dans un moule particulier appelé «traité ou convention ». Nous
avons montré en outre que cette expression, telle qu’elle figure aux
articles 36 et 37 du Statut, ne saurait étre généralement considérée
comme ayant un sens étroit, technique et restreint. Il importe a
présent de voir si, lorsque la Charte a énoncé que dans certains cas
la Cour internationale de Justice serait substituée 4 la Cour per-
manente de Justice internationale, il était prévu que cette disposi-
tion devrait étre interprétée dans un sens strict et technique.

Une telle affirmation est sans fondement. I] est bien connu que
deux des problèmes cruciaux qu’impliquait l’ajustement à l’Or-
ganisation des Nations Unies du systéme judiciaire international
établi par la Société des Nations étaient de savoir s’il fallait main-
tenir l’ancienne Cour ou en créer une nouvelle et si l’on devait
attribuer à cette Cour une compétence obligatoire générale. En
prenant la décision finale d’instituer une nouvelle Cour, il a été
entendu que l’on s’efforcerait de maintenir toute la continuité
possible avec l’ancienne Cour et, pour mettre en relief l’étroite
parenté des deux organismes, la Charte énonce en son article 92
que le nouveau Statut est «établi sur la base » de l’ancien. « Dans
un certain sens, lit-on dans le rapport du Comité IV/I de la confé-
rence de San Francisco, ... la nouvelle Cour peut être considérée
comme le successeur de celle qu’elle remplacera. Le nouveau Statut
y fera explicitement allusion, notamment, dans ses Articles 36,
alinéa 4 [devenu plus tard l’alinéa 5], et 37. » (Conférence des Nations
Unies sur l’organisation internationale, vol. XIII, p. 419.)

Les auteurs du Statut de la Cour internationale de Justice ont
manifestement entendu sauvegarder pour la nouvelle Cour, dans
toute la mesure du possible, la juridiction conférée à l’ancienne. A
cette fin, l’article 36, paragraphe 5, prescrit le transfert des obliga-
tions contractées par les États ayant fait des déclarations en appli-
cation de l'article 36 de l’ancien Statut et l’article 37 prescrit un
transfert analogue lorsqu’« un traité ou une convention » prévoit le
renvoi à la juridiction de la Cour permanente. Ainsi que le déclare
l'opinion dissidente collective dans l'affaire de l’Incident aérien.
(1959, pp. 166 et 171-172): « C’est afin de sauvegarder pour la
nouvelle Cour la juridiction obligatoire conférée à l’ancienne, et dont
la durée de validité n’était pas expirée, que le paragraphe 5 a été
adopté et inséré dans l’article 36 du présent Statut et que l’article 37
y a été introduit... L’article 37 fournit le lien consensuel pour la
succession de la Cour internationale de Justice à la juridiction de la
Cour permanente... » Il ne serait pas conforme à l'esprit et au but
des articles 36, paragraphe 5, et 37 de les interpréter de manière à.
ouvrir une brèche par laquelle s’effondrerait un accord tel que celui.
que contient l’article 7 du Mandat.

En appliquant cette analyse aux présentes espèces, on doit:
souligner à nouveau qu'elle ne se fonde sur des éléments du Mandat

Too:
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 416

qu'à titre d'illustration et sans intention d’aborder le fond. Ce
point étant présent à l'esprit, on peut dire que les demandeurs,
c’est-à-dire l’Éthiopieet le Libéria, avaient le 18 avril 1946, à l’égard
du Sud-Ouest africain, certains droits pour le compte et au nom
des missionnaires qui étaient leurs ressortissants; que ces droits
et leur survivance ne dépendaient pas du point de savoir si ces
missionnaires continuaient ou non à avoir la qualité de sujets ou
citoyens de « Membres de la Société des Nations »; et que par
conséquent ces droits ont survécu à la dissolution de la Société
des Nations. Si un missionnaire ressortissant de l’un des pays
demandeurs s'était vu refuser l’entrée du Sud-Ouest africain et
si des négociations touchant le différend qui en serait résulté entre
le demandeur et le Mandataire avaient échoué, le demandeur
aurait été en droit d’actionner la Cour en vertu de l’article 7
du Mandat et de l’article 37 du Statut. S’il en est ainsi, c’est que
l'accord de Mandat était en 1945, et était encore le 4 novembre 1960,
un «traité en vigueur » entre le Mandataire et les quatre Principales
Puissances alliées. L'accord contractuel entre le Mandataire et
les quatre Principales Puissances n’ayant pas pris fin du fait de la
dissolution de la Société des Nations, les droits et obligations des
quatre Puissances, à tout le moins, n’ont pas été affectés par la
dissolution de la Société et les droits des États tiers bénéficiaires,
parmi lesquels les demandeurs, persisteront aussi longtemps que
le traité sera en vigueur. La seule théorie en vertu de laquelle on
pourrait prétendre que ce traité n’est plus en vigueur se fonderait
sur le principe de l'élimination totale du Mandat à tous égards.
Une telle conclusion anéantirait non seulement les obligations
mais encore les droits du Mandataire et serait incompatible avec
la thèse généralement admise selon laquelle le Mandat persiste en
tant qwinstitution.

Les conclusions auxquelles je suis parvenu jusqu'ici sont-elles
contredites .par l'examen du cas d’un Etat comme le Brésil qui a
quitté la Société des Nations pendant l'existence active de celle-ci?
Je ne le pense pas. Durant l'existence de la Société, il était naturel
pour ses Membres de considérer que leur appartenance, qui en-
trainait certaines obligations très définies — effectives en matière
de contributions financières et virtuelles en matière de responsa-.
bilités politiques comme celles qui pouvaient découler de l’article 16
du Pacte —, entrainait aussi des avantages corrélatifs. I] est évident
que les garanties territoriales découlant de l’article 10 du Pacte
étaient réciproques et que le Brésil — pour s’en tenir au même
exemple — avait perdu le droit d’invoquer cette garantie. De même,
en ce qui touche aux droits économiques dans les territoires sous
Mandat, un Mandataire aurait fort bien pu dire: « Ma liberté est
limitée, je suis tenu par les obligations que j'ai assumées en vertu
du Mandat et je continuerai à supporter ces charges à l'égard
d’un grand nombre d’Etats qui sont Membres de la Société des
Nations. Mais, puisque vous avez décidé de quitter la Société, je

IOI
AFF, DU S.-O, AFRICAIN (OPIN. INDIV. DE M. JESSUP) 417

ne suis pas obligé de continuer à me soumettre à une charge supplé-
mentaire de votre chef.» La thèse exposée ci-avant, conforme à
celle de sir Arnold McNair, selon laquelle l'expression « Membres
de la Société » est descriptive et non conditionnelle, ne signifie pas
qu’en acceptant le Mandat pour le Sud-Ouest africain l’Union sud-
africaine s’est obligée à accorder. certains avantages aux mission-
naires ressortissants allemands. Elle ne signifie pas non plus qu'après
la démission du Brésil l’Union était tenue d'accorder les mêmes
avantages aux ressortissants brésiliens. Mais on s’est trouvé en
présence d’une situation tout à fait différente lorsque le Mandataire
et les autres États qui étaient alors Membres de la Société des Na-
tions ont, d’un commun accord, dissous la Société en 1946 et que
l’Organisation des Nations Unies a été instituée à sa place. Affirmer
que cette dissolution a libéré immédiatement le Mandataire des
obligations du Mandat, comme celles qui intéressaient les mission-
naires pour lesquelles la disparition de la Société des Nations n’a
pas créé la moindre frustration ni la moindre impossibilité d’applica-
tion, mais qu’en même temps le Mandataire a conservé ses droits
d'autorité, de contrôle et d'administration, ne saurait, selon l’avis
de la Cour de 1950, se justifier. Ce qui est dit au sujet des obligations
touchant la «clause des missionnaires » s'applique tout aussi bien
aux dispositions de la clause compromissoire de l’article 7 prévoyant
que les différends relatifs à ces droits survivants pourraient être
soumis à la Cour. Si le Mandat a survécu en tant qu’institution, le
Mandataire est encore soumis à certaines obligations à l’égard des
États qui étaient Membres de la Société des Nations au moment où,
d’un commun accord, elle a été dissoute.

Ce raisonnement va de soi, mais il est corroboré par un autre
aspect de la situation.

A la séance de l’Assemblée de la Société des Nations du 9 avril
1946, le représentant de l’Union sud-africaine a fait une déclara-
tion dont voici quelques extraits (Exceptions préliminaires, pp. 38-

39):

« Depuis la derniére réunion de la Société des Nations, les nouveaux
événements qui se sont produits ont obligé les Puissances manda-
taires à reconsidérer les arrangements existants pour l’adminis-
tration de leurs mandats respectifs. il est dans l'intention du
Gouvernement de l’Union sud-africaine d'exposer, à la prochaine
session des Nations Unies à New York, les raisons pour lesquelles il
conviendrait d’accorder au Sud-Ouest africain un statut aux termes
duquel ce territoire serait reconnu internationalement comme for-
mant partie intégrante de l’Union. Dans l'intervalle, l'Union sud-
africaine continuera à l'administrer en se conformant scrupuleusement
aux obligations du Mandat, afin d’assurer le progrès, et de sauvegar-
der les intérêts de ses habitants, comme elle l’a fait pendant les dix
dernières années durant lesquelles la Commission des Mandats n’a
pu se réunir.

La disparition des organes de la Société des Nations qui s'occupent
du contrôle des Mandats, à savoir, en premier lieu, la Commission

102
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 418

des Mandats et le Conseil de la Société, empêchera évidemment de
se conformer entièrement à la lettre du Mandat. Le Gouvernement de
l'Union se fera, cependant, un devoir de considérer que la disparition
de la Société des Nations ne diminue en rien les obligations qui découlent
du Mandat; il continuera à s'en acquitter en pleine conscience et
avec le juste sentiment de ses responsabilités, jusqu’au moment où
d’autres arrangements auront été conclus quant au statut futur de
ce territoire. » (Les italiques sont de nous.)

Il s’agit là d’un engagement de caractère international en vertu
duquel l'Union sud-africaine a assumé une obligation internationale.
La Cour permanente a jugé en l'affaire des Zones franches qu'une
déclaration faite à la Cour par l’agent d’un État avait force obli-
gatoire (Série A/B n° 46, p. 170). Dans l'affaire du Groënland
oriental, la Cour permanente a jugé que la déclaration faite par
un ministre des Affaires étrangères à l’ambassadeur d’un autre
État constituait une obligation internationale exécutoire (Série A/B
n° 53, 1933, p. 71).

Il est certain qu’un engagement formel comme celui que je
viens de citer, pris par le représentant d’un Etat à l’Assemblée de
la Société des Nations, constituait aussi une obligation internationale
exécutoire. Comme il est dit dans la citation de l’ouvrage de lord
McNair The Law of Treaties mentionnée ci-avant, «une déclara-
tion inscrite au procés-verbal d’une conférence » peut constituer
un engagement international obligatoire.

On s’est fondé sur cette déclaration, ainsi que sur d’autres décla-
rations similaires, comme le montre le quatrième paragraphe de la
résolution de l’Assemblée de la Société des Nations du 18 avril,
où l’Assemblée:

«4. Note que les Membres de la Société administrant actuellement
des territoires sous mandat ont exprimé leur intention de continuer
à les administrer, en vue du bien-être et du développement des
peuples intéressés, conformément aux obligations contenues dans les
divers mandats, jusqu’à ce que de nouveaux arrangements soient
pris entre les Nations Unies et les diverses Puissances mandataires. »
(Exceptions préliminaires, p. 43.) [Les italiques sont de nous.]

Or l’une des «obligations » découlant du Mandat que l’Union
sud-africaine s’est ainsi nouvellement engagée à respecter après
la dissolution de la Société est celle de se soumettre à la juridiction
de la Cour en vertu de l’article 7; en acceptant la Charte, elle avait
déjà donné son accord à la substitution de la Cour internationale
de Justice à la Cour permanente. En s’engageant devant l'Assem-
blée, l'Union sud-africaine a fait observer que la disparition de
certains organes de la Société des Nations empécherait de se con-
former entièrement à la lettre du Mandat. La Cour permanente
ayant été, par commun accord (article 37 du Statut), remplacée
par la Cour internationale, la disparition de la Cour permanente
n'interdit en aucune manière de se conformer entièrement à la
lettre de l’article 7 en ce qui concerne l’acceptation fondamentale
de la juridiction de la Cour.

103
AFF. DU S.-0. AFRICAIN (OPIN, INDIV. DE M. JESSUP) 419

L'Union sud-africaine a-t-elle marqué qu’à l’endroit de l’obliga-
tion découlant de l’article 7 elle avait l’intention d’invoquer le
fait que, quelque dix jours plus tard, aucun État ne pourrait plus
se dire « Membre de la Société des Nations »? Elle n’en a rien fait;
on peut difficilement représenter les « Membres » de la Société des
Nations comme des «organes » de la Société voués à disparaître.
Le Gouvernement de l’Union sud-africaine manquerait donc à
toute bonne foi s’il prétendait que l'engagement qu’il a pris en
termes généraux « de considérer que la dissolution de la Société ne
diminue en rien les obligations qui découlent du Mandat » était plein
d’arrière-pensées, comme si l’on ne convenait par exemple d'accepter
la juridiction de la Cour que sachant que quelques jours après
aucun Etat ne serait plus habilité à demander compte du respect
de cet engagement. La Cour ne saurait mettre ainsi en doute la
bonne foi du défendeur. Si l’on attribuait à l'Union sud-africaine
une telle réserve mentale, il faudrait également supposer, selon
l'analyse que je viens de faire des obligations découlant du Mandat,
que, lorsque le Gouvernement de l’Union s’est engagé à continuer
à «administrer [le Territoire] en se conformant scrupuleusement
aux obligations du Mandat », il n’avait pas l'intention de respecter
l'obligation d’accorder aux missionnaires le droit d'entrer et de
résider dans le Territoire puisque aucun d’eux ne pourrait plus se
dire sujet ou citoyen d’un Etat Membre de la Société des Nations.

Il convient aussi de rappeler, comme je l’ai dit plus haut, qu'une
stipulation pour autrui peut être considérée comme une offre
demeurant valable jusqu’à ce qu’elle soit retirée ou abrogée d’une
autre façon. La déclaration du défendeur du 9 avril 1946 dément
certainement toute idée de retrait et peut être considérée à juste
titre comme un renouvellement de l'offre, prolongée expressément
au-delà de la dissolution de la Société des Nations. Rien n'est
intervenu ensuite, jusqu’au dépôt des requêtes introduisant les
présentes instances le 4 novembre 1960, qui pit avoir pour effet
juridique de mettre un terme 4 cette offre.

L’engagement obligatoire souscrit par l’Union sud-africaine le
g avril 1946 doit être considéré comme une confirmation et une
acceptation de l'interprétation ci-dessus, à savoir que les obliga-
tions, inter alsa, du second alinéa de l’article 7 continuent à être
applicables et à profiter aux États qui étaient Membres de la
Société des Nations lors de sa dissolution. Peu importe qu’il n’ait
pas été fait expressément mention de la Cour. Le consentement
préalable est aussi efficace que le consentrement donné en cours
d'instance. La Cour permanente de Justice internationale (Ecoles
minoritaires en Haute-Silésie, série A n° 15, 1928, pp. 24-25)
a énoncé qu’« il ne semble point douteux que la volonté d’un
État de soumettre un différend à la Cour puisse résulter,
non seulement d’une déclaration expresse, mais aussi d’actes con-
cluants ». Et elle indiquait plus loin: «il n’y a aucune règle qui
prescrive que le consentement doit être donné par une déclaration

104
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 420

explicite plutôt que par des actes concluants ». L'examen de ces
énoncés de la Cour permanente, parmi d’autres, a amené sir Hersch
Lauterpacht à conclure que «la Cour ne fera pas dépendre l’ac-
ceptation de sa juridiction de questions de forme qui puissent priver
d'effet le consentement des parties, aussi exprès soit-il; elle ne
permettra pas qu'une partie retire son consentement — lequel, en
bonne foi, doit être supposé avoir été effectivement donné — pour
le motif que ce consentement n’a pas été exprimé conformément
aux prétendues exigences strictes du Statut. Ces exigences n’exis-
tent pas. » (The Development of International Law by the International
Court, 1958, p. 106.) :

Le défendeur ayant apporté en derniére minute certains amen-
dements 4 ses conclusions, il convient de dire quelques mots sur
l’enregistrement des traités.

On a suggéré que le Mandat pour le Sud-Ouest africain n’a
peut-être jamais été «en vigueur » du fait que ni l'accord avec les
quatre Puissances ni la résolution du Conseil du 17 décembre 1920
n'ont jamais été officiellement enregistrés et publiés dans le Recueil
des traités de la Société des Nations. Outre l’absurdité flagrante
qu'il y a à défier ainsi l’histoire et la pratique des Etats et des
organisations internationales depuis quelque quarante ans, l’ana-
lyse de l’article 18 du Pacte et des applications de cet article inter-
dit d’interpréter d’une manière strictement littérale la dernière
phrase dudit article: « Aucun de ces traités ou engagements inter-
nationaux ne sera obligatoire avant d’avoir été enregistré. »

Il existe une littérature abondante au sujet de l’enregistrement
prévu par l’article 18 et diverses théories relatives à l’effet juridique
de cette dernière phrase ont été défendues par différents auteurs.
Dans l’ensemble ils n’appuient pas la théorie de l'interprétation
strictement littérale. La troisième Assemblée de la Société des
Nations a indiqué que « seuls le temps et l'expérience » fourniraient
les éléments d’une interprétation précise. Ayant à traiter d’un
problème du même ordre, la Commission juridique de l’Assemblée
générale des Nations Unies a reconnu en 1946 que «l'expérience
et la pratique » contribueraient à « définir les termes de la Charte »
repris à l’article 102.

L'histoire bien connue de la disposition, ainsi que de nombreux
rapports et discussions, montrent que le principal objectif de l’ar-
‘ ticle 18 du Pacte était la publicité — c'était une précaution prise
à l'encontre des traités secrets. Les règlements adoptés par le Conseil
de la Société des Nations en 1920 sur l'application de l’article 18
prévoyaient au moins deux genres d'enregistrement. Outre l’en-
registrement habituel et la publication dans le Recueil des traités,
l’article 11 du Mémorandum du Conseil approuvé le 19 mai 1920
signalait qu’ilexistait ou pourrait exister dans l'avenir divers traités
ou conventions exigeant un traitement spécial. Le principal exemple
en était fourni par l’article 405 de la Constitution de l'Organisation
internationale du Travail qui disposait qu’un exemplaire de chaque

105
AFF. DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 421

projet de convention (entrainant des obligations juridiques effectives)
serait « déposé » entre les mains du Secrétaire général de la Société
des Nations et que celui-ci en communiquerait une copie certifiée
conforme à chacun des Membres. Plus tard, les ratifications de ces
projets de convention ont été «enregistrées » par le Secrétaire
général de la Société des Nations (voir C. P. J.I., série A/B n° 50).

On connaît de nombreux exemples d'accords considérés comme
juridiquement opérants et qui n’ont jamais été enregistrés. On
peut en citer quelques-uns.

Si les Nations Unies ont pour pratique d’enregistrer les déclara-
tions faites par des Etats au moment où ils sont admis dans l’Orga-
nisation, la Société des Nations, pour sa part, n’a jamais enregistré
les déclarations de ce genre faites par ses Membres; il n’en est pas
moins indubitable qu’elles entraînaient l'acceptation de droits et
d'obligations aux termes du Pacte. On lit par exemple au procès-
verbal de la Quinzième Assemblée de la Société des Nations (Séan-
ces plénières, pp. 74-77) que le ministre de Afghanistan à Londres
avait télégraphié au Secrétaire général pour demander, sur les
instructions de son gouvernement, que l'Afghanistan fût admis
comme Membre de la Société des Nations. Le texte de ce télégramme
était le suivant:

«Le Gouvernement de l'Afghanistan est prêt à accepter les
conditions formulées à l’article x du Pacte et à s'acquitter de toutes
les obligations qu’implique la qualité de Membre de la Société des
Nations. »

L'Assemblée de la Société des Nations a, par voie de résolution,
admis l'Afghanistan comme Membre de la Société:

Les compromis soumettant certaines affaires à la Cour permanente
n'ont pas toujours été enregistrés et la Cour n’a cependant pas
hésité à fonder sa juridiction sur ces accords non enregistrés. Nous
en avons un excellent exemple dans le compromis entre la France
et la Suisse, dont les ratifications ont été échangées le 21 mars 1928,
concernant la soumission à la Cour permanente de l'affaire des
Zones franches. Dans l'affaire Mavrommatis, la compétence de la
Cour s’est fondée en partie sur le Mandat, qui n’était pas enregistré,
et en partie sur le protocole de concession du traité de Lausanne,
qui ne devait être enregistré qu'après la décision de la Cour.

Il paraît inutile de multiplier les précédents à l'appui d’une
conclusion bien établie.

En tout état de cause, les règlements adoptés par le Conseil
en matière d'enregistrement constituaient des mesures d'ordre
administratif et ne visaient pas même à fournir une interprétation
générale de la portée et de l’effet de l’article 18. Le fait qu'un enga-
gement fût consigné dans une résolution du Conseil de la Société
des Nations lui assurait la publicité qui était l'objectif essentiel de
l’article 18 du Pacte. Le dépôt de l’acte de Mandat pour le Sud-
Ouest africain allemand dans les archives de la Société des Nations

106
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 422

et la remise par le Secrétaire général aux différents États de copies
certifiées conformes témoignent d’une pratique tout à fait semblable
à celle qui était prescrite pour les projets de convention de l’Orga-
nisation internationale du Travail.

Les références faites dans l’acte de Mandat aux accords de base
sur les Mandats et sur leurs termes répondaient aussi à l’objectif
de l’article 18 pour ce qui concernait ces accords. (Voir Schachter,
The development of international law through the legal opinions of the
United Nations Secretariat, British Year Book of International
Law, XXV, 1948, p. 91: pp. 127 et ss.; Hudson, The Permanent
Court of International Justice 1920-1942, 1943, Pp. 435, 439, 636;
et précédents cités.)

*
* *

Aux fins d’illustration et d’analyse, la discussion qui précéde a
porté principalement sur les droits que je qualifierai de « tangibles »,
tels ceux que l’on peut mettre sous l’étiquette de la « porte ouverte »
ou ceux traitant spécifiquement de l’admission et de la résidence
des missionnaires. Il reste à déterminer si les États bénéficiaires
des engagements pris par le Mandataire dans l'accord de Mandat ont
obtenu d’autres droits se rapportant à l'application du Mandat soit
en tant qu'institution ou statut, soit en tant que traité. Cette
question se pose à propos de la thèse du défendeur selon laquelle
un «différend » au sens de l’article 7 du Mandat doit impliquer
un conflit concernant un droit ou un intérêt juridiques et non des
divergences d'opinion sans rapport avec des droits ou intérêts
juridiques. Je ne m’arréteral pas pour examiner la validité fonda-
mentale de cette thèse, mais j’analyserai la nature des droits et
intérêts impliqués dans le « différend » allégué entre les demandeurs
et le défendeur.

On peut observer tout de suite que les demandeurs affirment qu’il
y a un «différend » à propos des articles 2, 4, 6 et 7 du Mandat
(Mémoires, p. 62). Cette affirmation ne vise pas l’article 5 qui,
comme je l’ai remarqué plus haut, est le seul article dans le Mandat
en question qui spécifie les droits de ressortissants d’Etats autres
que le Mandataire. On pourrait avancer l’hypothèse que les dis-
positions ayant trait aux «habitants » du Territoire se réfèrent
aux ressortissants de ces États qui habiteraient le Territoire, mais
pareille situation ne se présente pas ici.

La clause juridictionnelle de l’article 7 ne peut être invoquée
que s’il y a «différend ». S'il y a un «différend », il faut prouver
au surplus que celui-ci présente deux caractéristiques: en premier
lieu, ce doit être un différend qui ne soit pas susceptible d’être réglé
par des négociations; en second lieu, il doit être relatif à l’interpré-
tation au à l'application du Mandat. C’est tout d’abord la signi-
fication du mot « différend » qui retiendra mon attention. J’exami-
nerai ensuite la façon dont l’autre Partie s’identifie au « différend ».

107
AFF. DU S.-O0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 423

Selon le sens le plus étroit, qui a d’ailleurs d’estimables avocats,
un «différend », dans le contexte d’une clause compromissoire, est
un litige susceptible d’être réglé par l’application de principes de
droit. Mais, comme l’a énoncé la Cour permanente en l'affaire des
Emprunts serbes (Série A n® 20/21, p. 20), on ne saurait se prévaloir
de l’article.38 du Statut pour exclure la possibilité que la Cour
s'occupe de différends qui ne demandent pas l’application du droit
international, du moment où le Statut lui-même prévoit expressé-
ment cette possibilité. Les termes nouveaux introduits dans l’ar-
ticle 38 du Statut de la présente Cour n’affectent pas la validité de
l'observation de la Cour permanente. Les quatre alinéas de l’ar-
ticle 36, paragraphe 2, du Statut de la Cour donnent une descrip-
tion plus complète mais ils ont un objectif particulier et ne consti-
tuent pas une définition générale. Citant l’article 36, paragraphe 1,
la Cour permanente de Justice internationale observe: « La juri-
diction de la Cour dépend de la volonté des parties. La Cour est
toujours compétente du moment où celles-ci acceptent sa juridic-
tion, car il n’y a aucun différend que les États admis à ester devant
la Cour ne puissent lui soumettre. » (Ecoles minoritaires en Haute-
Silésie, série À n° 15, p. 22.) La pratique commune de rédaction des
traités de règlement pacifique et des clauses compromissoires, de
même que l'alinéa c) du paragraphe 2 de l’article 36 du Statut,
montrent bien qu'un «différend » dans le sens attribué à ce mot
dans ce contexte peut se rapporter à une question de fait. En
l'affaire des Emprunts serbes (p. 19), la Cour permanente a indiqué
que «les faits dont la Cour doit constater la réalité peuvent être
de n'importe quelle nature ». Aux fins de cette analyse, on peut
admettre qu’un litige entre deux gouvernements sur la question de
savoir si leurs armements ont un objectif offensif ou défensif n’est
pas un «différend ». Mais, si l’on met en cause l'existence d’un
« différend » au sens juridique du mot dans une exception prélimi-
naire à la compétence d’un tribunal, la question est de savoir dans
quelle mesure ce tribunal doit sonder les faits et le droit en vue de
déterminer s’il y a un « différend » ou non.

Supposons par exemple qu’un Etat A prétend, dans une note
diplomatique à un État B, que cet État B a violé un traité com-
mercial conclu en 1880 entre A et B. B répond que le traité n’est
plus en vigueur. Après de vaines négociations, À soumet l’affaire
à une cour internationale conformément aux termes d’un traité
de règlement pacifique conclu entre A et B. Ce traité de règlement
pacifique contient la disposition ordinaire selon laquelle les parties
conviennent que les différends relatifs à des droits juridiques pour-
ront être soumis par l’une ou l’autre d’entre elles à un tribunal
international. B prétend que le tribunal n’est pas compétent
puisqu'il n’y a pas «différend » au sens du traité de règlement
pacifique car À fonde sa demande sur un traité qui n’est plis en
vigueur. Le jugement sur la question de savoir si le traité est
en vigueur et si par conséquent la demande présentée par A est

108
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 424

fondée en droit relève du fond et non pas d’une exception d’incom-
pétence. En fait, B admet qu’il y a un «différend » mais il soutient
que le point de vue de À quant au fond est erroné. Il est possible
d'imaginer une affaire où la prétention à un droit serait si évidem-
ment vaine et absurde que la Cour rejetterait la requête pour dé-
faut de compétence, mais une telle situation ne peut se présenter
que rarement. De toute façon, ce n’est pas le cas ici.

En l'espèce, il est utile d'examiner tout d’abord la seconde
caractéristique du « différend » notée plus haut, à savoir que le
différend doit être relatif à l'interprétation ou à l’application des
dispositions du Mandat. Je ne vois pas comment on peut prétendre
sérieusement que pareille condition n’est pas remplie, puisqu'il
suffit pour établir la compétence de la Cour qu’une des allégations
des demandeurs réponde à cette caractéristique. Sur la base de
ces allégations et avant de les avoir examinées au fond, la Cour
doit s'assurer, à supposer qu'il y ait un «différend », que celui-ci
est bien relatif à l'interprétation ou à l’application des dispositions
du Mandat.

Dans l'affaire de l'Inierprétation des traités de paix, la présente
Cour avait à décider du sens du mot «différend » dans une clause
de traité prévoyant une décision par une procédure spéciale. Elle
a déclaré (C. I. J. Recueil 1950, pp. 74-75):

« L'existence d’un différend international demande a être éta-
blie objectivement. Le simple fait que l'existence d’un différend
est contestée ne prouve pas que ce différend n'existe pas... Il s’est
donc produit une situation dans laquelle les points de vue des deux
parties, quant à l'exécution ou à la non-exécution de certaines
obligations découlant des traités, sont nettement opposés. En
présence d’une telle situation, la Cour doit conclure que des dif-
férends internationaux se sont produits... Étant donné que les dif-
férends sont relatifs à l'exécution ou à la non-exécution des obliga-
tions prévues dans les articles qui traitent des droits de l’homme et
des libertés fondamentales, ces différends sont nettement de ceux qui
portent sur l'interprétation ou sur l'exécution des traités de paix. »

Toutefois on a en fait prétendu que les allégations des demandeurs
n'ont aucun rapport avec leurs droits et que la vraie signification
de la clause compromissoire est que le «différend » doit être relatif
à l'interprétation ou à l’application des dispositions du Mandat
qui confèrent certains droits juridiques aux demandeurs, comme
peut-être la faculté accordée aux missionnaires par l’article 5
de pénétrer dans le Territoire. L'article 7 ne contient aucune limi-
tation de ce genre et se réfère simplement à «tout différend, quel
qu'il soit ... relatif à l'interprétation ou à l’application des disposi-
tions du Mandat ». Mais, puisque les questions de compétence
doivent être scrupuleusement examinées, on pourrait se demander
s’il faut supposer que les droits des autres États à mettre en cause
l'interprétation ou l'application des Mandats se limitent aux droits
concernant ce qu'on a appelé leurs intérêts « concrets ».

‘ 109
AFF. DU S.-O. AFRICAIN (OPIN, INDIV. DE M. JESSUP) 425

Le droit international a longtemps reconnu que les États peuvent
avoir un intérêt juridique dans des questions n’affectant pas leurs
intérêts financiers, économiques ou autres intérêts « concrets » ou,
pourrait-on dire, «physiques » ou «tangibles ».

Le droit d’un Etat à s'occuper, pour des motifs humanitaires
d'ordre général, des atrocités affectant des êtres humains dans
un autre pays est une illustration de ce principe de droit interna-
tional. En certaines occasions, des États ont fait valoir des intérêts
juridiques de ce genre en se fondant sur un traité, comme par
exemple certaines des représentations faites au Gouvernement belge
sur la base de l’acte de Berlin de 1885 concernant les atrocités
qui ont eu lieu au Congo belge en 1906-1907. En d’autres occasions,
l'affirmation d’un intérêt juridique s’est fondée sur les principes
généraux de droit international, comme par exemple lors des
protestations contre les pogromes russes vers 1900 et contre les
massacres turcs d'Arménie (voir en général, Antoine Rougier,
La théorie de l'intervention d'humanité, in Revue générale du droit
international public, XVII, 1910, pp. 468-526; Stowell, Interven-
tion in International Law, 1921, passim).

Des Etats ont également fait valoir un intérét juridique dans
l’observation générale des règles de droit international. Par exemple,
dans les affaires du Manouba et du Carthage présentées par la
France et l'Italie à la Cour permanente d’Arbitrage en 1913, en
plus du montant réclamé pour dommages matériels, la France a
demandé la somme de cent mille francs pour réparation du « pré-
judice moral et politique résultant de l’inobservation du droit
commun international. ». La Cour permanente d’Arbitrage n’a pas
accordé de dommages-intéréts à ce titre, dans l'affaire du «l’m
Alone » entre les États-Unis et le Canada (1935) mais le tribuna
arbitral a accordé, en plus de l'indemnité pour les dommages
matériels, la somme de vingt-cinq mille dollars « comme satisfac-
tion matérielle pour le tort causé ».

Pendant plus d’un siècle les traités ont spécifiquement reconnu
les intérêts juridiques des États dans les grandes causes humani-
taires et ont fréquemment prévu des procédures permettant aux
Etats de faire respecter ces intérêts. L'histoire des initiatives prises
sur le plan international au moins depuis 1841 en vue de supprimer
la traite des esclaves en offre de nombreux exemples, mais on peut
également évoquer des cas plus récents, comme par exemple les
traités de minorités conclus à la fin de la première guerre mondiale.
Les dispositions de l’article 1x du traité de minorités de Saint-
Germain-en-Laye du 10 septembre 1919 sont caractéristiques à
cet égard:

«L'État serbe-croate-slovène agrée en outre qu’en cas de diver-
gence d'opinion sur des questions de droit ou de fait concernant
ces articles, entre l’État serbe-croate-slovéne et l’une quelconque
des Principales Puissances alliées et associées ou toute autre Puis-
sance, Membre du Conseil de la Société des Nations, cette divergence

IIo
AFF. DU S.-0. AFRICAIN (OPIN, INDIV. DE M. JESSUP) 426

sera considérée comme un différend ayant un caractère international
selon les termes de l’article 14 du Pacte de la Société des Nations.
L’Etat serbe-croate-slovéne agrée que tout différend de ce genre
sera, si l’autre Partie le demande, déféré 4 la Cour permanente de
Justice. » (C. P. J. I., Collection des textes régissant la compétence de
la Cour, série D n° 6, 4me édition, pp. 542 et 538.)

Une disposition analogue se trouve à l’article 69 du traité de
paix avec l’Autriche et à l'article 60 du traité de Trianon avec la
Hongrie.

De même, la convention pour la prévention et la répression du
crime de génocide, qui est entrée en vigueur le 12 janvier 1951,
après le dépôt du vingtième instrument de ratification, prévoit
en son article IX:

« Les différends entre les Parties contractantes relatifs 4 l’inter-
prétation, l'application ou l’exécution de la présente Convention,
y compris ceux relatifs à la responsabilité d’un État en matière de
génocide ou de l’un quelconque des autres actes énumérés à l’article
III, seront soumis à la Cour internationale de Justice, à la requête
d’une Partie au différend. » (Nations Unies, Recueil des traités,
vol. 78, p. 283.)

Comme la présente Cour l’a dit au sujet de la convention sur
le génocide: « Dans une telle convention, les États contractants n’ont
pas d'intérêts propres; ils ont seulement, tous et chacun, un intérêt
commun, celui de préserver les fins supérieures qui sont la raison
d’être de la convention. Ii en résulte que l’on ne saurait, pour une
convention de ce type, parler d'avantages ou de désavantages
individuels des États, non plus que d’un exact équilibre contrac-
tuel à maintenir entre les droits et les charges. La considération
des fins supérieures de la convention est, en vertu de la volonté
commune des parties, le fondement et la mesure de toutes les
dispositions qu’elle renferme.» (C.I./J. Recueil 1951, p. 23.)
Ce qui importe n'est donc pas de savoir si l’on peut imaginer qu’un
traité puisse être conclu dans cet esprit à ces fins, mais si le Mandat
a bien ce caractère.

Des exemples frappants se trouvent également dans la Constitu-
tion de l Organisation internationale du Travail, dans les diverses
conventions que cette Organisation a mises en œuvre, ainsi que
dans l'application de ces dispositions conventionnelles. On sait
que la Constitution de l'Organisation internationale du Travail, de
même que le Pacte de la Société des Nations, faisait partie du traité
de Versailles. Le préambule énonce:

« Attendu que la Société des Nations a pour but d'établir la paix
universelle, et qu’une telle paix ne peut être fondée que sur la base
de la justice sociale;

Attendu qu'il existe des conditions de travail impliquant pour
un grand nombre de personnes l'injustice, la misère et les privations,
ce qui engendre un tel mécontentement que la paix et l'harmonie
universelles sont mises en danger, ...

III
AFF. DU S.-O. AFRICAIN (OPIN, INDIV. DE M. JESSUP) 427

Attendu que la non-adoption par une nation quelconque d’un
régime de travail réellement humain fait obstacle aux efforts des
autres nations désireuses d'améliorer le sort des travailleurs dans
leus propres pays; ... »

L'article 411 (qui est devenu plus tard l'article 26) de la Consti-
tution reconnaît largement les intérêts juridiques qu'ont tous les
États Membres de l'Organisation dans le maintien des normes de
travail et du bien-être des travailleurs. Il stipule:

I. «Chacun des Membres pourra déposer une plainte au Bureau
international du Travaïl contre un autre Membre qui, à son avis,
n’assurerait pas d’une manière satisfaisante l'exécution d'une con-
vention que l’un et l’autre auraient ratifiée en vertu des articles
précédents. »

L'article 423 de la Constitution dispose:

«Toutes questions ou difficultés relatives à l'interprétation de la
présente Partie du présent Traité et des conventions ultérieurement
conclues par les Membres, en vertu de ladite Partie, seront soumises
à l'appréciation de la Cour permanente de Justice internationale. »
(Voir en général Jenks, International Protection of Trade Union
Freedom, pp. 157-161.)

Se fondant sur l’article 26 (nouvelle numération du texte amendé)
de la Constitution, la République du Ghana a adressé le 24 fé-
vrier 1961 une communication au Directeur général du B. I .T., di-
sant notamment :

« De l'avis de la République du Ghana, le Portugal n’assure pas de
maniére satisfaisante, dans ses territoires africains du Mozambique,
d’Angola et de Guinée, l'exécution de la convention n° 105, que le
Portugal et la République du Ghana ont l’un et l’autre ratifiée.

En conséquence, la République du Ghana demande que le Conseil
d'administration du B. 1. T. prenne des mesures appropriées, par
exemple en instituant une commission d'enquête chargée d’exa-
miner cette plainte et de formuler un rapport à son sujet. »

Le 10 mars 1961, le Conseil d'administration du B.I.T. a
approuvé le rapport de son bureau sur les mesures à prendre, parmi
lesquelles la création d’une Commission d’enquéte.

La nature judiciaire de l'enquête ressort également de la composi-
tion de la Commission: le président était un membre de la Cour
permanente d’Artbirage; le deuxième membre était un ancien
juge à la Cour internationale de Justice, qui avait auparavant
présidé la Cour suprême de son pays; et le troisième membre
était premier président de la Cour suprême de son pays. En outre,
dans son rapport, la commission a déclaré:

« Le Conseil d'administration du B.I.T., en instituant la Com-
mission, a mis spécialement l'accent sur le caractère judiciaire de
la mission confiée à celle-ci; il a exprimé son désir qu’une « appré-
ciation objective » des éléments du litige soit faite par un «orga-

II2
AFF, DU S.-O. AFRICAIN (OPIN, INDIV. DE M. JESSUP) 428

nisme indépendant », et a prévu que les membres de la Commission
prononcent, avant d'entrer en fonction, une déclaration solennelle
dans des termes correspondant à ceux de la déclaration faite par les
juges de la Cour internationale de Justice. »

La Commission a également noté dans son rapport que, s'ils
n’acceptaient pas ses conclusions ou recommandations, les deux
gouvernements auraient le droit de soumettre le différend à
la Cour internationale de Justice en vertu de l’article 29 de la Consti-
tution de l'O. I. T. (voir Bureau international du Travail, Bulletin
officiel, vol. XLV, n° 2, supplément II, avril 1962, Rapport de la
Commission instituée en vertu de l'article 26 de la Constitution de
l'Organisation internationale du Travail pour examiner la plainte
déposée par le Gouvernement du Ghana au sujet de l'observation par le
Gouvernement du Portugal de la convention (n° 105) sur l'abolition du
travail forcé, 1957).

Cette affaire montre qu’un État peut avoir un intérêt juridique
à ce que soient observées dans les territoires d’un autre État les
dispositions conventionnelles relatives au bien-être général et
qu'il peut faire valoir un tel intérêt indépendamment de toute
incidence sur ses propres ressortissants ou sur ses intérêts directs
«tangibles » ou «concrets ». L’action de l'Organisation interna-
tionale du Travail indique en outre que les désaccords survenant
à propos de l'observation des dispositions relatives au bien-être
général peuvent faire l’objet d’une enquête judiciaire et en dernier
ressort d’un recours à notre Cour. Bien que dans le cas cité on
ait eu recours à la procédure spéciale d’une Commission d'enquête,
la situation fondamentale — divergence d’opinion à propos de l’ap-
plication d’une disposition d’un traité portant sur le bien-être
général des habitants — peut très bien faire l’objet de négocia-
tions entre deux Etats.

Bien que l’on ait prétendu qu'il serait difficile de régler par des
négociations les différends concernant l’accomplissement des
prescriptions énoncées au second alinéa de l’article 2 du Mandat
pour le Sud-Ouest africain, rien ne prouve logiquement ni prati-
quement que cela soit vrai. Certains tribunaux peuvent déter-
miner, et ils l’ont fait, si des lois ou actions particulières se confor-
ment à des critères larges et généraux comme par exemple la
«sauvegarde de la liberté individuelle », la «protection égale »
et la «liberté de religion ». La Cour suprême des Etats-Unis peut
déterminer quelles mesures sont compatibles ou non avec la liberté
de religion (Reynolds c. United States, 1870, 98 U.S. 244; Engel
et al. c. Vitale, 1962, 370 U.S. 421) ou quelle est « dans un système
social la liberté qui requiert la protection des lois contre les dangers
menaçant la santé, la sécurité, la morale et le bien-être de la com-
munauté ». (West Coast Hotel Co. c. Parrish, 1937, 300 U.S. 379,
391.) De même, des traités de commerce bilatéraux peuvent im-
pliquer des différends négociables sur les mesures affectant la
liberté de conscience et de religion qui sont «nécessaires à la

113
AFF. DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 429

protection de la santé, de la morale et de la sécurité publiques ».
(Voir Wilson, United States Commercial Treaties and International
Law, 1960, p. 271.) Je ne vois pas pourquoi la Cour ne pourrait
déterminer si certaines lois et certains règlements favorisent «le
bien-être matériel et moral ainsi que le progrès social des habitants »
du Territoire sous Mandat. . |

Si les tribunaux peuvent se prononcer sur de telles questions, il
n'y a pas de raison pour que deux gouvernements n'en discutent
pas (une telle discussion constituant une négociation), en vue de
convenir que les mesures critiquées étaient impropres ou que les
prétendues déficiences n’ont pas été établies; et, faute d'accord,
de faire appel à la Cour.

A la lumière de ce qui précède et de l’histoire bien connue de
l'établissement du système des Mandats, il n’est pas étonnant
d'aboutir à la conclusion que l'intention des Etats en 1920 était bien
de reconnaître et de protéger un intérêt «juridique » des Etats en
question n’affectant pas directement leurs intérêts «concrets »
ni ceux de leurs ressortissants. C’est ce qui a été fait dans la défini-
tion des termes des Mandats. .

Le système des Mandats est l’une des quatre principales mani-
festations de l'intérêt que tous les Etats ont reconnu avoir en
1919-1920 pour ce qui se passait aux quatre coins du globe. La
première manifestation se trouve à l’article 11 du Pacte qui a re-
connu — comme on l’a dit plus tard — que la paix est indivisible.
La seconde manifestation a consisté dans la reconnaissance de
l'intérêt de la communauté internationale dans la protection des
minorités. L’article 69 du traité de Saint-Germain avec ]’Autriche
(prototype utilisé pour les autres traités de minorités) stipulait:
«L’Autriche agrée que, dans la mesure où les stipulations des
articles précédents de la présente Section affectent des personnes
appartenant à des minorités de race, de religion ou de langue, ces
stipulations constituent des obligations d’intérét international... »
La troisième manifestation a été la reconnaissance dans la Consti-
tution de l’Organisation internationale du Travail (que je viens
de citer) de l'intérêt qu’ont tous les Etats à l’adoption «d’un
régime de travail réellement humain » dans tous les autres États.
La quatrième manifestation a été l’article 22 du Pacte qui a re-
connu « la mission sacrée de civilisation » formée par le bien-
être et le développement des peuples non encore capables de se
diriger eux-mêmes.

Les traités de minorités, la Constitution de l'Organisation inter-
nationale du Travail et les Mandats contenaient des clauses de
renvoi à la Cour permanente de Justice internationale. Dans cha-
que cas, les États ayant le droit d’invoquer la compétence étaient
désignés par une description; il ne s'agissait en aucun cas d’une
catégorie de composition fixe. Dans les traités de minorités, les
droits de procédure ou d’exécution étaient délégués à un groupe
représentatif; tant les Membres permanents que les Membres

II4
AFF, DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 430

non permanents du Conseil de la Société des Nations avaient le
droit de faire appel à la Cour. Dans le cadre de l'Organisation
internationale du Travail, ce droit revenait aux Membres de l’Or-
ganisation et dans le cadre des Mandats il appartenait aux Mem-
bres de la Société des Nations. Le texte même des traités de mino-
rités reconnaissait que les différends s’élevant à leur propos pou-
vaient avoir trait à des questions de droit ou de fait. Dans la
Constitution de l'Organisation internationale du Travail, la clause
juridictionnelle visait « Toutes questions ou difficultés relatives à
l'interprétation... » Comme le montre l'affaire Ghana-Portugal
que je viens de citer, le différend peut porter aussi bien sur des
faits que sur le droit ou même sur les deux. Dans les Mandats,
on se réfère à «tout différend, quel qu'il soit, ... relatif à l’inter-
prétation ou à l’application... ». Il est clair que cette disposition
englobe les questions de droit aussi bien que de fait. L’article 50
du Statut donne à la Cour de larges pouvoirs pour connaître des
questions de droit.

Dans aucun de ces trois exemples — minorités, travail, Mandats
— l'État invoquant la compétence de la Cour n’avait besoin d’al-
léguer un intérêt «concret » direct pour lui-même ou pour ses res-
sortissants. On a dit justement:

«Les États concluent des traités multilatéraux non seulement
pour s'assurer mutuellement des avantages concrets sous la forme
d'échanges tangibles, mais aussi pour protéger des intérêts généraux
de nature économique, politique ou humanitaire au moyen d’obli-
gations dont l'observation uniforme et générale constitue l’essence
de l'accord. L’interdépendance des relations internationales a sou-
vent pour conséquence que des Etats ont un intérét vital A ce que
soient maintenus certains principeset règles, bien qu’une modification
ou une violation de ces principes dans un cas particulier n’affecterait
probablement pas certains d’entre eux, ou du moins pas dans la
même mesure...» (Note par «H.L.» dans British Year Book of
International Law, 1935, p. 165.)

Lors de la première session de l’Assemblée de la Société des
Nations, le représentant de la Suède a déclaré:

«On m'a demandé pourquoi nous autres, les petits peuples du
Nord, nous paraissons prendre un intérêt si vif à l’article 22. Il se
peut que ce soit parce qu’il garantit la liberté de notre commerce
avec les colonies. Oui, naturellement. Nous trouvons que la liberté
du commerce est une bonne chose et les monopoles une mauvaise,
au point de vue de nos affaires. Mais je sais que j’ai le droit de le
dire — et je suis fier de le déclarer — que ce n’est pas là pour nous
la chose essentielle. Certes non. Établir une culture mondiale,
conserver une paix durable — telles sont les raisons pour lesquelles
nos peuples prennent intérêt à l’article 22. N’avons-nous pas montré
une telle sollicitude morale, par exemple à l'égard des indigènes
de l'Afrique? » (Trentième séance plénière, 18 décembre 1920,
Pp. 716-717.)

115
AFF. DU S.-O. AFRICAIN (OPIN, INDIV. DE M. JESSUP) 431

Les traités de paix qui ont mis fin à la première guerre mondiale
refiètent en ce qui concerne les minorités, le travail et les peuples
non autonomes, la conviction que le bien-être de l’humanité est
aussi indivisible que la paix. Ceux qui ont fait inclure ce principe
dans les traités de paix ont appliqué au domaine international
l'aphorisme :

« Aucun homme n'est une fle, un tout en soi; chaque homme est
une parcelle de continent, une partie d’océan.

Ii n'est mort d'homme qui ne me diminue, car j’appartiens à
l'humanité... »

Mon interprétation de l’article 7 est confirmée par l'historique
de la clause dite du Tanganyika. Il faut se rappeler que cette clause
qui constitue le second alinéa de l’article 13 du Mandat britannique
sur l'Est africain n'apparaît dans le texte final d'aucun autre
Mandat. Elle a été proposée à l’origine, lors des réunions tenues par
la Commission Milner à Londres en été 1919, pour être insérée dans
tous les Mandats B. Venant à la suite d’une clause de juridiction
générale identique au second alinéa de l’article 7 du Mandat pour
le Sud-Ouest africain, la clause du Tanganyika énonce: « Les États
Membres de la Société des Nations pourront également soumettre
au jugement de ladite Cour, au nom de leurs nationaux, toutes
plaintes émanant de ces derniers et signalant une atteinte portée à
leurs droits tels qu’ils sont définis par le présent mandat. » Lorsque
les Gouvernements belge et britannique sont convenus que la
Belgique se verrait confier un Mandat sur une partie de l'Afrique
orientale allemande, la clause du Tanganyika était incluse dans le
projet de Mandat belge. Puis elle en a été rayée. En 1925, lors de
la sixième session de la Commission permanente des Mandats,
M. Rappard a exprimé l’idée qu’elle avait été insérée par accident
dans le Mandat britannique sur l’Est africain, mais sir Frederick
Lugard a répondu que le Gouvernement britannique ne pensait pas
qu'il en fût ainsi.

Indépendamment des divers commentaires ou interprétations
formulés sur cette clause dans l'affaire Mavrommatis, il faut conclure
que le second alinéa de l’article 7 du Mandat pour le Sud-Ouest
africain, qui est identique au premier alinéa de l’article juridictionnel
du Mandat sur l'Est africain, doit avoir une signification différente
ou plus étendue par rapport à la clause du Tanganyika. Le second
alinéa de l’article 7 du Mandat pour le Sud-Ouest africain peut
inclure des demandes présentées au nom de ressortissants, mais
il n'appartient pas à la Cour d’en décider actuellement. Cet alinéa
doit inclure quelque chose d’autre et quelque chose de plus que
les réclamations de ressortissants, sans quoi le premier alinéa du
Mandat sur l'Est africain aurait été omis, le second étant suffisant.

Le libellé du second alinéa de l’article 7 du Mandat pour le Sud-
Ouest africain a en effet un sens très large et rien ne prouve qu'il soit
limité à des questions d'intérêt « public » pour les autres États,

116
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 432

comme par exemple l'intérêt d’un État voisin à l'égard de Ja traite
des esclaves, du trafic des armes ou du commerce des spiritueux.
Mais, même s’il fallait reconnaître un intérêt régional de cette sorte,
on ne pourrait contester l'intérêt régional des demandeurs. Bien
que, dans le cadre des conventions du travail, il ne soit pas nécessaire
d'établir un intérêt concret direct, l'intérêt du Ghana dans la
question du travail forcé en Angola, etc., peut être comparé à
l'intérêt des demandeurs dans les conditions d’existence des habi-
tants indigènes du Sud-Ouest africain.

Étant donné l'absence de clause de la « porte ouverte » dans les
Mandats C et le caractère par conséquent restreint de ce que Von
peut appeler les intéréts concrets directs des autres Etats à V’appli-
cation du Mandat, pourquoi la clause juridictionnelle (c’est-à-dire
l’article 7) aurait-elle compris le: terme général: «tout différend,
quel qu’il soit, ... relatif à l'interprétation ou à l’application des
dispositions du Mandat », si elle ne devait s'appliquer qu’à une
catégorie aussi restreinte? Est-il possible d'interpréter les mots
«les dispositions » comme signifiant simplement «certaines dispo-
sitions »? |

Il est impossible d’échapper à la conclusion que le second alinéa
de l’article 7 du Mandat pour le Sud-Ouest africain avait pour
but de reconnaître et de protéger les intérêts généraux des membres
de la communauté internationale dans le système des Mandats,
de même que des clauses à peu près analogues ont reconnu l’existence
de cet intérêt général dans les traités de minorités, dans la Consti-
tution de l'Organisation internationale du Travail et, plus récem-
ment, dans la convention sur le génocide et dans certains accords
de tutelle conclus dans le cadre des Nations Unies. Lorsque les
accords de Mandat ont été conclus, c’est aux différends touchant
ces vastes intérêts que l’on pensait (cf. Droits des ressortissants des
États-Unis d'Amérique au Maroc, C. I. J. Recueil 1952, D. 189).

On a soutenu que les signataires des accords de Mandat n'ont
pu envisager de donner au second alinéa de l’article 7 le sens dont
je viens de faire état, car ils souhaitaient éviter les confusions et
les litiges que cela aurait pu engendrer quant aux rôles respectifs
du Conseil de la Société des Nations et de la Commission permanente
des Mandats, d’une part, et de la Cour permanente de Justice
internationale, d'autre part. La Cour permanente aurait pu faire
valoir une objection du même ordre au sujet des traités de minorités,
lesquels contenaient à la fois des dispositions permettant d’en
appeler au Conseil et des clauses de règlement judiciaire par la
Cour. (Colons allemands, série B n° 6, 1923, pp. 21-23; Écoles
minoritaires en Haute-Silésie, série À n° 15, 1928, pp. 19-25.) À noter
de même, bien qu'avec quelques différences dans les termes du
traité, le Statut du territoire de Memel (Série A/B n° 47, 1932,
pp. 248-249).

On a fait mention de l’article 62 du Statut de la Cour pour
prouver que celle-ci n’est compétente que pour connaître d’un

117
AFF. DU S.-O. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 433

«intérêt d'ordre juridique ». Il n’a pas été démontré que l’article 62
établisse une norme à utiliser pour l'interprétation de l’article 36,
lequel énonce: « La compétence de la Cour s’étend à toutes les affaires
que les parties lui soumettront, ainsi qu’à tous les cas spécialement
prévus dans la Charte des Nations Unies ou dans les traités et
conventions en vigueur. » Il se peut que les critères de l'intervention
soient différents de ceux qui régissent introduction de l'instance.
Dans l'affaire du Wimbledon, la Pologne a tout d’abord fait valoir
son droit d'intervenir aux termes de l’article 62, mais par la suite
elle a abandonné ce titre et elle a invoqué un droit dérivant de
l’article 63, en tant que partie au traité en question. La Cour
permanente a dit:

« L’attitude ainsi prise dispense la Cour d'examiner et de vérifier
si vraiment l'intervention de la Pologne dans le litige soumis à
son jugement est justifiée par un intérêt d’ordre juridique, au sens
de l’article 62 du Statut. » (Série A n° I, p. 13.)

La Cour n’a pas dit que les intéréts visés par les articles 62 et 63
fussent identiques, comme devant impliquer des intéréts juridiques
d’un genre particulier. Pour prendre un exemple clair, lorsque les
traités de minorités ou les conventions du travail prévoient le renvoi
à la Cour des différends de fait ou de droit s’élevant à leur propos,
la Cour n’est pas autorisée pour autant à négliger les termes clairs
de l’article 36 du Statut et à affirmer que l’État demandeur ne
saurait lui soumettre une affaire, motif pris de ce que les intérêts
généraux à l'égard du bien-être des minorités ou des travailleurs
ne relèvent pas de la catégorie des intérêts justifiant une inter-
vention aux termes de l’article 62. Le même raisonnement s'applique
aux Mandats. Au surplus, il faut se rappeler que la Cour permanente
a jugé que les États peuvent demander à la Cour «de donner une
interprétation abstraite d’une convention » (Haute-Silésie polonaise,
série À n° 7, pp. 18-19). Mais, je crois que la réponse à cet argument
est simple: pour les raisons indiquées, l'intérêt général à l’appli-
cation des Mandats est un intérêt juridique.

*
* *

L’autre aspect du « différend » qu’il convient d’examiner est de
savoir s’il était « susceptible d’être réglé par des négociations » aux
termes de l’article 7. Comme pour d’autres points, il faut se placer
à la date du dépôt des requêtes ayant introduit les présentes
instances, c’est-a-dire au 4 novembre 1960.

Bien que fréquemment omise dans les clauses prévoyant le
règlement des différends relatifs à l’interprétation ou à l’application
d’une convention donnée et bien qu’omise à l’article 36 du Statut
de la Cour, cette disposition est familière. La terminologie peut
varier; certaines clauses parlent du règlement du différend «par la
voie diplomatique », ce qui de nos jours doit être interprété comme

II8
AFF. DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 434

comprenant ce que l’on a appelé la « diplomatie parlementaire »,
c'est-à-dire la négociation des solutions aux problèmes internatio-
naux dans le cadre et par les voies d’une institution organisée
agissant selon des règles de procédure établies, comme l’Assemblée
générale des Nations Unies. L'Assemblée générale et même l’en-
semble du système des Nations Unies, avec ses missions permanentes
et ses comités spéciaux, font aujourd’hui partie des moyens nor-
maux de la diplomatie, c’est-à-dire de la négociation.

Les négociations dans le cadre d’une conférence ne sont certes
pas nouvelles dans l’histoire de la diplomatie. Qu'il suffise de
rappeler les négociations entre «les quatre Grands » à la Conférence
de la paix de Paris après la première guerre mondiale, les négocia-
tions sur les problèmes d’Extréme-Orient à la conférence de
Washington de 1921-1922 sur la limitation des armements et même
les nombreuses négociations qui se sont tenues à Vienne en 1815.
Mais, auparavant, il n’était généralement pas question de négocier
avec la conférence en tant qu’organisme, bien que les exemples
n'aient pas manqué de petites Puissances négociant avec les grandes
Puissances groupées dans le concert européen.

La diplomatie traditionnelle connaissait également des moyens
de mener des négociations sans la participation effective des parties
en litige, tels par exemple les bons offices ou la médiation. On se
rappellera qu'à l'heure des Nations Unies cette Organisation s’est
servie d’un médiateur en Palestine et de bons offices en Indonésie.

Il faut certainement rappeler que des négociations portant sur
nombre de questions se sont tenues aux Nations Unies et par leur
intermédiaire. Ainsi des négociations sur le problème des réfugiés
arabes de Palestine se sont-elles tenues aux Nations Unies pendant
de longues années sans que les principaux États intéressés se
réunissent séparément pour en discuter. On pourrait citer de
nombreux autres exemples, comme par exemple les négociations
à l'Assemblée générale concernant la fédération éventuelle de
l'Érythrée et de l'Éthiopie. Les problèmes du désarmement ont
fait l’objet de négociations bilatérales ou multilatérales par les
voies diplomatiques directes par des conférences de dix délégations
ou plus; et par les débats ordinaires des séances de commission
et séances plénières de l’Assemblée générale des Nations Unies
(sans compter les négociations de couloir).

La question des pouvoirs de l’Assemblée générale en matière
de surveillance des territoires non autonomes aux termes du
chapitre XI de la Charte a été négociée au sein de l’Assemblée
générale et de ses commissions pendant plusieurs années. De même,
les questions ayant trait à l'obligation du Mandataire de négocier
un accord de tutelle pour le Sud-Ouest africain ont fait elles-
mêmes l’objet de négociations à l’Assemblée générale. Les accords
de tutelle actuellement en vigueur ont même été négociés à l’As-
semblée générale comme les accords de Mandat ne l'ont jamais été
ni au Conseil ni à l’Assemblée de la Société des Nations.

119
AFF, DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 435

J'ai déjà traité de l’argument selon lequel les questions soulevées
en l'espèce dans les mémoires sont de telle nature qu’elles ne
sont pas susceptibles d’être réglées par des négociations dans quel-
que cadre que ce soit. |

En admettant qu’il y a eu des négociations, ont-elles démontré que
le différend n’est pas « susceptible d’être réglé par des négociations »?
L'expression «qui ne soit pas susceptible d’être réglé » doit cer-
tainement signifier plus que «qui n’aient pas été réglés ». Dans
l'affaire Mavrommatis, la Cour permanente a dit:

« La Cour se remd bien compte de toute l'importance de la règle
suivant laquelle ne doivent être portées devant elle que des affaires
qui ne sont pas susceptibles d’être réglées par négociations; elle
reconnaît, en effet, qu'avant qu'un différend fasse l'objet d’un
recours en justice, il importe que son objet ait été nettement défini
au moyen de pourparlers diplomatiques. Cependant, pour l’appli-
cation de cette règle, la Cour ne peut pas se dispenser de tenir
compte, entre autres circonstances, de l'appréciation des Etats
intéressés eux-mêmes, qui sont le mieux placés pour juger des motifs
d'ordre politique pouvant rendre impossible la solution diplomatique
d’une contestation déterminée. » (Série A n° 2, 1924, p. 15.)

Il n'existe certainement pas de test chimique absolu qui permet-
trait à un tribunal de dire, dans toutes les situations, à quel mo-
ment exact la négociation devient impossible. A mon avis, le
dossier prouve clairement que cette condition est remplie en l’es-
pèce. Je n’y vois rien qui puisse amener la Cour à conclure que si
Yun des demandeurs entamait des négociations diplomatiques
directes avec le défendeur sur les questions précises qui ont été
discutées pendant plusieurs années à l’Assemblée générale et qui
sont soulevées dans les mémoires, un règlement pourrait intervenir
sur {ous les points qui, dans les allégations des demandeurs, ont
trait à l'interprétation ou à l'application du Mandat. S’il existe
un point de désaccord entre les demandeurs ou l’un d’eux, d’une
part, et le défendeur, de l’autre, dont on puisse légitimement dire
qu'il n’est pas «susceptible d’être réglé par des négociations »,
‘cette condition requise pour qu’il y ait différend est remplie. A
cet égard, les Etats ne sont pas éternellement liés par l’ancien adage :
« Si tu ne réussis pas la première fois, essaie et essaie encore. »

Il n’est pas convaincant de dire que les négociateurs, d’un côté
ou de l’autre, ont été obstinés, déraisonnables ou intransigeants.
De telles allégations sont courantes dans les négociations interna-
tionales et on y croit souvent sincèrement. On ne saurait soutenir
qu'un différend est susceptible d’être réglé par des négociations
sous le prétexte qu'il serait réglé si l’une des parties cédait entière-
ment aux prétentions de l’autre. Comme l’a dit la Cour permanente,
« la Cour ne peut pas se dispenser de tenir compte de l’appréciation
des Etats intéressés eux-mêmes, qui sont le mieux placés pour
juger des motifs d’ordre politique pouvant rendre impossible la
solution diplomatique d’une contestation ».

120
AFF. DU S.-0. AFRICAIN (OPIN. INDIV. DE M. JESSUP) 436

En l'espèce, comme dans d’autres affaires, le point important
est de savoir si le défendeur a eu connaissance des plaintes des
demandeurs, s’il a eu l’occasion d'exprimer son point de vue, s’il
l’a exprimé et si les demandeurs n’ont pas été convaincus et ont
maintenu leur position. Ainsi que l’a dit M. Hudson dans son opi-
nion dissidente en l'affaire de la Compagnie d'électricité: «Ce
qui est essentiel, c'est q’avant qu’une partie dépose une requête
introduisant une instance devant la Cour, l’autre partie ait eu
l’occasion de faire connaître et d'exprimer sa manière de voir sur
Vobjet du différend. » (Série A/B n° 77, 1939, p. 132.) Tel est cer-
tainement le cas en l’espèce. Il est vrai que M. Hudson, parlant
des faits propres à l'affaire dont il s'agissait, a poursuivi: « Cette
occasion ne peut être fournie que par des négociations diplomati-
ques. Le point précis auquel il est possible de dire à juste titre
que les négociations entamées ne peuvent aboutir à la solution
du différend peut dépendre, comme l’a reconnu la Cour [allusion à
l'affaire M avrommatis|, «de lappréciation des Etats intéressés ». »
M. Hudson n’envisageait pas le fonctionnement moderne de la
diplomatie dans le contexte des Nations Unies et les observations
qu'il a faites en 1039 à propos de l'affaire dont il s’agissait alors
ne sauraient étre considérées comme allant a l’encontre de mes
conclusions.

La nature de cette diplomatie moderne par conférences ou di-
plomatie parlementaire pourrait tendre a exagérer l’individualité
de l'Organisation internationale ou d’un de ses organes pris isolé-
ment. Le problème existait au temps de la Société des Nations à
propos des questions d’ordre politique; on pouvait parfois penser
que le Conseil de la Société des Nations servait de bouc émissaire,
en ce sens qu’un Membre influent du Conseil pouvait excuser son
inaction sur celle du «Conseil » alors qu’il n'avait lui-même pris
aucune mesure pour faire agir le Conseil. Un phénomène analogue
s’observe dans le cadre des Nations Unies. Certes, une organisation
internationale peut être quelque chose de plus que la somme de
ses parties mais, pour renverser la métaphore, la forêt ne doit pas
empêcher de voir les arbres.

L'histoire des Nations Unies offre de nombreuses occasions de
dire que certains Etats votant avec la minorité au sujet d’une
mesure a prendre par l'Organisation ont un « différend » avec celle-
ci, mais on ne peut douter que dans beaucoup de ces cas les Etats
de la minorité ont également un «différend » avec certains Etats
de la majorité aisément identifiables. I] serait pénible, et il est
inutile, de citer des cas précis pour illustrer ce point. Cela ne signifie
pas que, chaque fois qu'il y a un vote, tout État votant avec la
majorité a un «différend » avec tout État votant avec la minorité.
Je soutiens qu’en l'espèce, d’après le dossier, il existe un différend
entre les demandeurs et le défendeur.

(Signé) Philip C. JEssur.

I2I
